Exhibit 10.3

HOTEL

MANAGEMENT AGREEMENT

Between

SPRING STREET HOTEL OPCO LLC

and

BOAST HOTEL MANAGEMENT COMPANY

Dated

August 19, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

HOTEL MANAGEMENT AGREEMENT

     1   

ARTICLE 1    DEFINITIONS

     1     

Section 1.01.

   Definitions.      1   

ARTICLE 2     TERM OF AGREEMENT

     9      Section 2.01.    Term.      9   

ARTICLE 3    OPERATION OF THE HOTELS

     9      Section 3.01.    Representations by Operator; Engagement of
Operator.      9      Section 3.02.    Standards of Operation.      9     
Section 3.03.    Limitations on Operator’s Authority      12      Section 3.04.
   Reservations Services and Revenue Management.      13      Section 3.05.   
Marketing.      14      Section 3.06.    Consultations Between Lessee and
Operator.      14      Section 3.07.    Transactions with Affiliates and Other
Relationships.      14      Section 3.08.    Regional Manager.      15     
Section 3.09.    Certain Expenses.      15   

ARTICLE 4    INDEPENDENT CONTRACTOR

     15      Section 4.01.    Operator Status.      15      Section 4.02.   
Employees.      16      Section 4.03.    Employee Expenses.      16      Section
4.04.    Employee Benefit Plans.      17      Section 4.05.    Execution of
Agreements.      17   

ARTICLE 5    INDEMNIFICATION

     18      Section 5.01.    Indemnification by Operator.      18      Section
5.02.    Limitations on Indemnification.      18      Section 5.03.   
Indemnification by Lessee.      18      Section 5.04.    Survival of Indemnity.
     19   

ARTICLE 6    BUDGETS AND POLICY MEETINGS

     19      Section 6.01.    Budgets.      19      Section 6.02.    Budget
Meetings.      20   

ARTICLE 7    OPERATING EXPENSES

     20      Section 7.01.    Payment of Operating Expenses.      20     
Section 7.02.    Operating Expenses Not an Obligation of Operator.      21   

ARTICLE 8    BANK ACCOUNTS

     21      Section 8.01.    Lessee Revenue Account.      21      Section 8.02.
   Operating Account.      21      Section 8.03.    Ownership of Accounts.     
22      Section 8.04.    Distributions to Owner.      22      Section 8.05.   
Exculpation of Manager.      22      Section 8.06.    Reimbursement of Manager.
     23      Section 8.07.    Reserve Fund.      23      Section 8.08.   
Working Capital Funds.      23   

 

i



--------------------------------------------------------------------------------

ARTICLE 9    BOOKS, RECORDS AND STATEMENTS

     24      Section 9.01.    Books and Records.      24      Section 9.02.   
Statements.      24   

ARTICLE 10    OPERATOR’S FEE AND TRANSFERS TO LESSEE

     25      Section 10.01.    Payment of Operator’s Fee.      25   

ARTICLE 11    REPAIRS AND MAINTENANCE

     26   

ARTICLE 12    INSURANCE

     26      Section 12.01.    General.      26      Section 12.02.    Workers’
Compensation and Other Employment Insurance.      26      Section 12.03.   
Approval of Companies and Cost by Owner and Lessee.      26      Section 12.04.
   Maintenance of Coverages.      27      Section 12.05.    Waiver of
Subrogation.      27      Section 12.06.    Blanket Coverage.      27     
Section 12.07.    Employment Practice Liability.      27      Section 12.08.   
Cyber/Network/Privacy Liability.      28      Section 12.09.    Liquor
Liability.      28      Section 12.10.    Automobile Liability.      28     
Section 12.11.    General Liability.      29      Section 12.12.    Property.   
  29      Section 12.13.    Crime.      29   

ARTICLE 13    PROPERTY TAXES, LOCAL TAXES, LEVIES AND OTHER ASSESSMENTS

     29      Section 13.01.    Property Taxes.      29      Section 13.02.   
Lessee’s Right to Contest.      29   

ARTICLE 14    DAMAGE OR DESTRUCTION—CONDEMNATION

     29      Section 14.01.    Damage.      29      Section 14.02.   
Condemnation.      30   

ARTICLE 15    USE OF NAME

     30   

ARTICLE 16    TERMINATION

     30      Section 16.01.    Inspection Failure.      30      Section 16.02.
   Performance Failure.      30      Section 16.03.    Sale of Hotels.      31
     Section 16.04.    Bad Acts.      31      Section 16.05.    Optional
Termination.      32      Section 16.06.    Lessee Change of Control.      32   
  Section 16.07.    Operator Change of Control.      33      Section 16.08.   
Bookings Beyond Expiration of Term.      35      Section 16.09.    Tax Law
Change.      35      Section16.10.    Termination Fees.      35   

ARTICLE 17    DEFAULT AND REMEDIES

     35      Section 17.01.    Events of Default- Remedies.      35      Section
17.02.    Rights Not Exclusive.      37   

 

ii



--------------------------------------------------------------------------------

ARTICLE 18    NOTICES

     37      Section 18.01.    Notices.      37   

ARTICLE 19    ASSIGNMENT

     38      Section 19.01.    No Assignment by Operator.      38      Section
19.02.    Assignment by Lessee.      38   

ARTICLE 20    SUBORDINATION

     39      Section 20.01.    Subordination To Mortgage.      39      Section
20.02.    Foreclosure.      39      Section 20.03.    Estoppel Certificates.   
  39   

ARTICLE 21    MISCELLANEOUS

     40      Section 21.01.    Further Documentation and Reporting Compliance.
     40      Section 21.02.    Captions.      40      Section 21.03.   
Successors and Assigns.      40      Section 21.04.    Competitive Market Area.
     40      Section 21.05.    Assumption of Post Termination Obligations.     
40      Section 21.06.    Entire Agreement.      41      Section 21.07.   
Governing Law.      41      Section 21.08.    No Political Contributions.     
41      Section 21.09.    Eligible Independent Contractor.      41      Section
21.10.    Time of the Essence.      42      Section 21.11.    Offsets.      42
     Section 21.12.    Attorney’s Fees.      43      Section 21.13.    Final
Accounting.      43      Section 21.14.    Franchisor Communications.      43   

EXHIBIT A — Hotel Properties and Owners

EXHIBIT A-1 — Competitive Set

EXHIBIT A-2 — Form of SPAR Inspection Form

EXHIBIT A-4 — List of Operator’s Hotels Within 5 Mile Radius

EXHIBIT B — Franchise Agreements

 

iii



--------------------------------------------------------------------------------

HOTEL MANAGEMENT AGREEMENT

This HOTEL MANAGEMENT AGREEMENT is made and entered into effective as of
August 22, 2016, by and among SPRING STREET HOTEL OPCO LLC, a Delaware limited
liability company (“Lessee”), and BOAST HOTEL MANAGEMENT COMPANY, a Delaware
limited liability company (“Operator”), with reference to the following facts:

A. Lessee leases from the entity described on Exhibit A ( “Owner” and
collectively, the “Owners”) the hotel property described on Exhibit A ( “Hotel”)
pursuant to one or more Lease Agreements described on Exhibit A (each, a “Lease”
and collectively, the “Leases”);

B. Lessee desires to engage Operator to operate and manage the Hotels listed on
Exhibit A beginning on the Commencement Date in accordance with the terms of
this Agreement;

C. Operator desires to supply the services and to operate the Hotels beginning
on the Commencement Date in accordance with the terms of this Agreement; and

D. The parties desire that this Agreement, while it controls all of the Hotels
collectively, will represent an individual hotel management agreement for each
Hotel described on Exhibit A, as it may be amended from time to time.

NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations, agreements and obligations hereinafter set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Lessee and Operator covenant and agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions.

(a) As used herein, the following terms shall have the indicated meanings:

“Adjusted Operating Expenses” shall mean Operating Expenses excluding Operator’s
Fee, insurance premiums (with the exception of the insurance described in
Section 12.02), discretionary employee bonuses (to the extent exclusion is
approved by Lessee), and Property real estate and personal property taxes.

“Affiliate” shall mean (a) any person that, directly or indirectly, controls or
is controlled by or is under common control with such person, (b) any person
that owns, beneficially, directly or indirectly, ten percent or more of the
outstanding capital stock, shares or equity interests of such person, or (c) any
officer, director, employee, partner or trustee of such person or any person
controlling, controlled by, or under common control with such person.

 

1



--------------------------------------------------------------------------------

“Agreement” shall mean this Hotel Management Agreement and all amendments,
modifications, supplements, consolidations, extensions and revisions to this
Hotel Management Agreement approved by Lessee and Operator.

“Approved Budget” shall mean the Hotel Operating Budget prepared in accordance
with Section 6.01 of this Agreement and approved in writing by Lessee.

“CPI” shall mean the Consumer Price Index, all items for All Urban Consumers,
published by the Bureau of Labor Statistics of the United States Department of
Labor as reported in The Wall Street Journal.

“Capital Improvements” will mean all expenditures for replacements,
substitutions and additions to Hotels and Hotel FF&E which are required to be
capitalized in accordance with generally accepted accounting principles.

“Commencement Date” shall mean August 22, 2016.

“Competitive Set” for each Hotel means the hotels listed on Exhibit_A-1 attached
hereto, or such other hotels as may be reasonably agreed upon by Lessee and
Operator from time to time during the Term. The Lessee and Operator shall
discuss at least once a year, and upon any major change to the Hotel or an
existing hotel in the Competitive Set, the composition of the Competitive Set.
Notwithstanding the foregoing to the contrary, the Competitive Set shall at all
times consist of hotels in the market areas that are most comparable to the
Hotel in quality, price, location and market (with due consideration given to
age, quality, size, amenities, amount of meeting space and business mix) (the
“Market Considerations”), and in the event that any hotel within the then
current Competitive Set suffers a material change during any period of a Fiscal
Year (including the cessation of operation for any period exceeding 7 days, a
change in the standards of operation of a hotel (including any material brand
license change or modification), or the occurrence of Force Majeure, then such
hotel shall be excluded during the period that such hotel doesn’t conform to the
operations of the Hotel for any purpose that Competitive Set is used in this
Agreement. Any changes to a Hotel’s Competitive Set must be approved by Lessee.

“Event(s) of Default” shall mean one or more of the events or occurrences listed
in Section 17.01 of this Agreement.

“Fiscal Year” shall mean each twelve (12) month calendar year ending December 31
during the Operating Term, except that the first Fiscal Year and the last Fiscal
Year of the Operating Term may not be full calendar years.

“Force Majeure” shall mean interruptions in the operation of the Hotel (or in
the case of the hotels within the Competitive Set, to any such hotels) or any of
its essential services on account of an interruption in any one or more of the
utility services servicing the Hotel, or on account of act of God, labor dispute
not caused by Operator, shortage of labor or materials, earthquake, hurricane,
flood, fire or other casualty, taking by eminent domain, civil commotion, riot,
mob violence, insurrection, malicious mischief, sabotage, rebellion, act of
public enemy, invasion, embargo, or any similar cause beyond Operator’s
reasonable control, but excluding any changes in economic or market conditions.
For purpose of Force Majeure pertaining to one or more hotels within the
Competitive Set, the reference to the “Operator” means the respective operator
or manager under the Competitive Set hotel that is affected by the interruption.

 

2



--------------------------------------------------------------------------------

“Franchisor” shall mean the franchisor under the Franchise Agreements.

“Franchisor Agreement” shall mean the franchise license agreement held by Lessee
with respect to the Hotel as described in Exhibit B as it may be amended from
time to time.

“GAAP” shall mean generally accepted accounting principles and procedures in the
United States.

“Gross Hotel Income” shall mean all income and proceeds of sales received by
Operator for guest use, occupancy or enjoyment of the Hotel or for the sale of
any goods, services or other items sold on or provided from the Hotel to guests
in the ordinary course of the Hotel operation, and parking revenues but
excluding the following: (i) any excise, sales or use taxes or similar
government charges collected directly from patrons or guests, or as a part of
the sales price of any goods, services or displays, such as gross receipts,
admission, cabaret or similar or equivalent taxes; (ii) receipts from
condemnation awards or sales in lieu of or under threat of condemnation;
(iii) proceeds of insurance (other than proceeds from business interruption
insurance received by Lessee which shall be allocated by Lessee to any
applicable periods); (iv) proceeds of sales of capital assets, furniture and
Hotel Operating Equipment; (v) consideration received at the Hotel for hotel
accommodations, goods and services to be provided at other hotels although
arranged by, for or on behalf of, Operator; (vi) proceeds of any financing;
(vii) working capital provided by Lessee; (viii) any funds provided by Lessee to
Operator whether for Operating Expenses or otherwise; (ix) interest income and
fees, rents and other revenues from telecommunications tower or similar leases
or other leases or sub-leases of any part of the Property (x) other income or
proceeds resulting other than from guest use or occupancy of the Hotel or the
Property, or any part thereof, or other than from the sale of goods, services or
other items sold on or provided in connection with guest services at the Hotel
in the ordinary course of business; (xi) tips and service charges paid to
employees; (xii) interest on accounts; (xiii) value of complimentary rooms, f&b,
and services; (xiv) revenues of subtenants, concessionaires, and licensees, but
rent and license fees aid to Lessee would be included. The parties intend that
Gross Hotel Income shall be computed in a manner consistent with “room rentals
and other hotel services” computation of revenues on the Parent’s audited
Consolidated Statements of Operations.

“Holder” shall mean the holder of any Mortgage and the indebtedness secured
thereby, and such holder’s successors and assigns.

“Hotel Capital Budget” shall mean the budget relating to capital expenditures at
a Hotel as described in Section 6.01.

“Hotel FF&E” shall mean the furniture, furnishings, wall coverings, fixtures and
hotel equipment for a Hotel and which includes equipment required for operation
of the kitchens, restaurants and laundry, office equipment, material handling
equipment, cleaning and engineering equipment and vehicles.

 

3



--------------------------------------------------------------------------------

“Hotel Operating Account” shall mean the bank account opened and maintained in
Operator’s name, or in a name designated by Operator, with a banking institution
selected by Lessee, from which disbursements shall be made pursuant to the terms
of this Agreement.

“Hotel Operating Budget” shall mean the budget relating to the operation of the
Hotel as described in Section 6.01.

“Hotel Operating Equipment” shall mean linens, chinaware, glassware, silverware,
uniforms, utensils and other non-consumable items of similar nature.

“Hotel Operating Supplies” shall mean paper supplies, cleaning materials and
similar consumable items.

“Hotel Standards” shall mean the standards established by the respective
Franchisor of the Hotel from time to time as well as those identified in section
3.01.

“Hotels” shall mean the hotel properties described in Exhibit A hereto, as it
may be amended from time to time by mutual agreement of Lessee and Operator to
add hotel properties or to delete hotel properties as a result of termination of
this Agreement with respect to one or more hotel properties pursuant to the
termination provisions set forth in this Agreement. “Hotel” shall mean any hotel
set forth on Exhibit A as it may be amended from time to time.

“Incentive Fees” shall mean incentive compensation paid by Lessee to Operator
for performance above budgeted expectations, achievable to a maximum payout of
2% of Gross Hotel Income. The following will trigger Incentive Fee payouts:

 

  (i) Operator will earn an 1% incentive management fee on gross hotel income,
should the hotel achieve sufficient profits in order to pay Owner a 9% yield on
their total initial investment. Operator will be entitled to an additional 1%
incentive management fee on gross hotel income, should the hotel achieve
sufficient profits in order to pay Owner a 10% yield on their total initial
investment. In both cases, should the payment of the incentive management fee
diminish the achieved percentage yield below the prescribed threshold (9% or 10%
respectively) the incentive management fee will not be achieved by
operator. Incentive management fees will be paid within 15 days after final
yearend financial results have been properly audited by Owners auditors no
earlier than March 1 but no later than May 1 of the following year.

“Initial Term” shall have the meaning set forth in Section 2.01.

“Independent CPA” shall mean the firm of independent public accountants which is
selected by Lessee from time to time.

“Land” shall mean the real property described in Exhibit A to the Lease.

“Lease” shall have the meaning set forth in the recitals.

 

4



--------------------------------------------------------------------------------

“Lessee” shall have the meaning set forth in the recitals.

“Lessee Revenue Account” shall mean the bank accounts opened and maintained in
Lessee’s name, or in a name designated by Lessee, with a banking institution
selected by Lessee, into which all income, receipts and proceeds included in the
definition of Gross Hotel Income (without exclusion of any of the items excluded
from the definition of such term) shall be deposited.

“Mortgage” shall mean any deed to secure debt, mortgage or deed of trust, from
time to time, encumbering all or any portion of a Property, together with all
other instruments evidencing or securing payment of the indebtedness secured by
such deed to secure debt, mortgage or deed of trust and all amendments,
modifications, supplements, extensions, and revisions of such mortgage, deed of
trust and other instruments.

“NOI” shall mean Net Operating Income which shall be determined by deducting
Adjusted Operating Expenses from Gross Hotel Income.

“Operating Expenses” shall mean all costs and expenses of maintaining,
conducting and supervising the operation of the Property, to the extent set
forth in an Approved Budget, incurred pursuant to this Agreement or as otherwise
specifically provided herein which are properly attributable to the period under
consideration under Lessee’s system of accounting, including without limitation:

 

  (i) The cost of all food and beverages sold or consumed and of all Hotel
Operating Equipment and Hotel Operating Supplies;

 

  (ii) Salaries and wages of on-site Hotel personnel, including costs of payroll
taxes and employee benefits and amounts payable under bonus plans approved by
Lessee. The salaries or wages of other employees or executives of Operator, or
any Affiliate of Operator shall in no event be Operating Expenses;

 

  (iii) The cost of all other goods and services obtained by Operator in
connection with its operation of the Property including, without limitation,
heat and utilities, office supplies and all services performed by third parties,
including leasing expenses in connection with telephone and data processing
equipment and such other equipment as Lessee shall designate;

 

  (iv) The cost of repairs to and maintenance of the Property to keep the
Property in good condition;

 

  (v) Insurance premiums for all insurance maintained with respect to the
Property, including without limitation, property damage insurance, public
liability insurance, workers’ compensation insurance or insurance required by
similar employee benefits acts, employment liability practices insurance, and
such business interruption or other insurance as may be provided for protection
against claim, liabilities and losses arising from the use and operation of the
Hotel and losses incurred with respect to deductibles applicable to the
foregoing types of insurance;

 

5



--------------------------------------------------------------------------------

  (vi) All taxes, assessments and other charges (other than federal, state or
local income taxes and franchise taxes or the equivalent) payable by or assessed
against Operator or Lessee with respect to the operation of the Hotel, including
water and sewer charges;

 

  (vii) Legal fees relating to Hotel operations (excluding legal fees with
respect to employee claims), and real estate tax abatement and appeal services
excluding legal fees with respect to employee claims;

 

  (viii) The costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including reasonable third party fees reasonably deemed necessary by
Lessee for the efficient operation of the Hotels;

 

  (ix) All expenses for marketing and sales, including all expenses of
advertising, sales promotion and public relations activities at the Hotels,
exclusive of Operator’s marketing manager and similar administrative personnel
(which expenses shall be borne by Operator);

 

  (x) Municipal, county and state license and permit fees;

 

  (xi) All normal and recurring fees, assessments and charges due and payable
under Franchisor Agreements;

 

  (xii) Centralized Services, such as revenue management, approved in the
operating budget.

 

  (xiii) Credit card fees, travel agent commissions and other third party
reservation fees and charges;

 

  (xiv) All parking charges and parking rental fees and other expenses
associated with revenues received by the Hotels related to parking operations,
including valet services, including any related to the option lot;

 

  (xv) All expenses related to the revenues included in Gross Hotel Income,
including without limitation, expenses relating to telephone, vending,
television, cable television, pay television and similar services;

 

  (xvi) The costs of obtaining and keeping in force all licenses or permits
(including liquor licenses, if any) necessary for the operation of the Hotel and
in complying with governmental laws, rules, regulations, ordinances, orders and
requirements;

 

6



--------------------------------------------------------------------------------

  (xvii) All reasonable travel expenses of Operator’s supervisory personnel on
the next level above hotel manager, to include director of engineering, revenue
manager and internal auditors (to the extent approved by Lessee) for visits to
the Hotels in the performance of their duties hereunder, but not including
travel between Operator’s main office and Operator’s regional offices. Travel
shall be limited to economy fares

 

  (xviii) The costs to send above property supervisory personnel to brand
conferences, which costs shall be reimbursed in proportion to the number of
Lessee’s hotels associated with the brand conference out of Operator’s total
portfolio of hotels managed associated with the specific brand conference. Such
percentage of reimbursable costs shall be pre-approved by Lessee prior to the
date of the conference. ;

 

  (xix) Other potential operating expenses which are budgeted for and approved
by Lessee provided they are disclosed in advance to Lessee’s designated
representative; and

 

  (xx) Operator’s Fee, if any.

Operating Expenses shall not include (a) depreciation and amortization except as
otherwise provided in this Agreement; (b) debt service; (c) capital expenditures
per the Hotel Capital Budget; (d) lease payments to Owner; and (e) matters
incidental to any exercise of the Seller’s parking lot option; (f) All costs,
expenses, salaries, wages or other compensation, and any recruitment costs, of
any corporate, regional or other headquarters/corporate level employees of
Operator, except to the extent such employees are assigned to the Hotel on a
temporary basis for at least five (5) consecutive days (but unless approved by
Owner, not more than ten (10) consecutive days) to fill a vacant Executive Staff
position, in which case a fair and equitable cost and expense of the foregoing
shall constitute an Operating Expense; (g) Any expenses of Operator’s principal
or branch offices; (h) Any part of Operator’s capital expenses; (i) Operator’s
overhead or general expenses, including but not limited to duplicating,
stationery and postage expenses incurred at Operator’s principal or branch
offices, and Operator’s own fidelity, liability, errors and omissions and
casualty insurance, except as may be expressly assumed by Owner pursuant to the
terms of this Agreement; (j) (k) Any expenses for advertising or promotional
materials that feature Operator’s name or activities but which do not promote
the Hotel, unless and to the extent approved in advance by Owner to be an
Operating Expense; (l) Any travel expenses of Operator, other than those
described in clause (xvi) of the definition of Operating Expenses; (m) Any
interest or penalty payment with respect to an imposition or lien upon the Hotel
imposed on Owner by reason of (1) the failure of Operator to make a payment
required to be made by Operator under this Agreement when the funds therefor
were available, or (2) the funds therefor were not available and Operator failed
to so notify Owner; provided, however, that interest or penalty payments for the
first five (5) such failures in a Fiscal Year and interest or penalty payments
incurred as a result of a good faith decision to contest the imposition or lien,
which could not be contested without incurrence thereof, shall be Operating
Expenses; (n) Any cost for which Operator is liable under any indemnification or
any other provision of this Agreement; and (o) Political or charitable
contributions made by Operator on its own behalf.

 

7



--------------------------------------------------------------------------------

The parties intend that Operating Expenses shall be computed in a manner
consistent with “Hotel and property operations expenses” computation of expenses
on the Parent’s Audited Consolidated Statements of Operations.

“Operating Loss” shall mean for any period the amount by which Operating
Expenses exceed Gross Hotel Income.

“Operating Term” shall mean, with respect to any Hotel, the term of this
Agreement as set forth in Section 2.01.

“Operator” shall have the meaning set forth in the recitals.

“Operator’s Fee” shall mean a monthly fee equal to 3% of Gross Hotel Income.

“Owners” shall mean the entities described on Exhibit A as it may be amended
from time to time as the owners of the Hotels. “Owner” shall mean any entity
described on Exhibit A as it may be amended from time to time.

“Parent” shall mean Condor Hospitality Trust, Inc.

“Property” shall mean the Land, the Hotel, all real and personal property now or
hereafter situated upon the Land and all appurtenant rights and easements
thereto.

“Renewal Term” shall have the meaning set forth in Section 2.01.

“RevPAR” shall mean Hotel occupancy percentage multiplied by average daily rate.

“RevPAR Benchmark” means the Hotel’s RevPAR Index for the trailing 12-months
ending on the Commencement Date.

“RevPAR Index” means the RevPAR Index included in the Smith Travel Research
Report (“STR Report”).

“STR Report” shall mean Smith Travel Research Report produced for the Hotel by
Smith Travel Research or, if Smith Travel Research no longer is in existence,
the successor of Smith Travel Research or such other industry resource that is
equally as reputable as Smith Travel Research will be substituted, in order to
obtain substantially the same result as would be obtained if Smith Travel
Research has not ceased to be in existence.

“Unrelated Persons” shall have the meaning set forth in Section 21.09.

Terms with initial capital letters which appear within the foregoing definitions
are defined in this Article I or as indicated in this Agreement. Dollars are
denominated in U.S. Dollars.

 

8



--------------------------------------------------------------------------------

ARTICLE 2

TERM OF AGREEMENT

Section 2.01. Term.

The term of this Agreement shall commence on the Commencement Date and shall
terminate at midnight on August 18, 2019 (the “Initial Term”), subject to
earlier termination or extension as set forth herein. This Agreement shall
automatically renew for additional two (2) terms of one (1) year each (each, a
“Renewal Term”) unless either party gives the other party written notice of
termination at least ninety (90) days prior to the end of the Initial Term or
the then-current Renewal Term.

ARTICLE 3

OPERATION OF THE HOTELS

Section 3.01. Representations by Operator; Engagement of Operator.

Operator hereby represents that Operator (i) is experienced and capable and will
remain experienced and capable in the management and operation of the hotel in
the regions it manages hotels, (ii) has reviewed and understands the terms and
provisions of the Lease and the Franchise Agreements and the Hotel Standards,
and (iii) will, on the effective date of this Agreement, meet the requirements
to be an “eligible independent contractor” under Section 856(d)(9) of the
Internal Revenue Code. In reliance on the foregoing representations, Lessee
hereby engages Operator to manage and operate the Hotels during the Operating
Term and Operator agrees to manage and operate the Hotels during the Operating
Term, in accordance with this Agreement. Operator will provide all property
management, financial accounting, reporting, marketing and other operational
services for the Hotel, including the services of regional operations and
regional sales support as necessary for the Hotel and will use commercially
reasonable efforts to maximize the operating profitability thereof. Lessee and
Operator acknowledge that it is the intention of the parties that the Hotels be
operated in a profitable manner and in a manner for comparable hotels operated
by a national operator within the Hotel’s market segment, all in accordance with
the Hotel Standards. Operator shall diligently pursue all commercially
reasonable measures to enable the Hotel to adhere to the Approved Budget.

Section 3.02. Standards of Operation.

Without limiting the generality of the foregoing, Operator’s engagement under
this Agreement shall include the responsibility and authority (subject to the
limitations on Operator’s authority set forth in this Agreement), to do the
following, at all times in material compliance with the Annual Plan, the
Franchise Agreement, the Lease Agreement, Mortgage, if any, Legal Requirements
and the Operating Standard:

(a) Train, supervise, discharge and determine and pay the compensation, fringe
benefits, 401(k) retirement plans and other policies and terms of employment of
all personnel as may be reasonably required to provide proper operation,
supervision, and management of the Hotel in a professional manner suitable to
the character of the Hotel;

 

9



--------------------------------------------------------------------------------

(b) Determine the terms for guest admittance to the Hotel and establish all
prices, price schedules, rates and rate schedules for rooms, and other amenities
and services provided at or in connection with the Hotel;

(c) Develop, revise, and implement all prudent policies and practices relating
to all aspects of the Hotel, which shall be set forth in one or more policy
manuals or other writings, and train and supervise all Hotel employees for
compliance with all such policies and practices, including policies and
practices relating to: (i) terms and conditions of employment, applicant
screening, background checks, selection, hiring, training, supervision,
compensation, employee benefits, discipline, dismissal, transfer and
replacement; (ii) compliance with laws, including but not limited to
anti-discrimination, sexual harassment and Environmental Laws; and (iii) safety
procedures, including those relating to the handling of hazardous and other
dangerous materials;

(d) Select, purchase and install all Inventories and Operating Equipment and
Supplies for the Hotel, and to the extent set forth in the Approved Capital
Budget, but subject to the requirement to obtain Owner’s specific authorization
for expenditures in the Approved Capital Budget exceeding $25,000, or otherwise
requested by Owner, FF&E and other items on the Approved Capital Budget. Without
limiting the generality of the foregoing, Operator agrees to maintain the levels
of Inventories and Operating Supplies at standards consistent with past practice
and the requirements of the Operating Standard through the date of termination
of this Agreement, including the period after a notice of termination of this
Agreement has been given by Owner or Operator;

(e) Negotiate and enter into service contracts on Owner’s behalf which are
necessary or desirable in the ordinary course of business in operating the
Hotel, including, without limitation, contracts for provision of electricity,
gas, water, telephone and other utility services, cleaning services, security
services, vermin extermination, trash removal, elevator and boiler maintenance,
air conditioning maintenance, master television service, laundry and dry
cleaning, entertainment satellite systems and other services necessary for
operation of the Hotel in accordance with this Agreement. Unless Owner otherwise
elects, all such service contracts shall be entered into in Operator’s name;

(f) Establish all credit policies, and enter into agreements with credit card
companies, in connection with the Hotel;

(g) Apply for, and obtain and maintain in the name of Owner or Operator, as
required by Legal Requirements and this Agreement, all Permits required of Owner
or Operator in connection with the management and operation of the Hotel;

(h) Institute and defend in the name of Operator or Owner (or both), utilizing
legal counsel selected by Owner, any and all legal actions or proceedings
(i) involving routine collection litigation and similar matters respecting
ordinary day-to-day operations of the Hotel where the amount in controversy is
less than $10,000; or (ii) which Owner shall deem necessary or proper in
connection with the operation of the Hotel and requests Operator to institute or
defend;

 

10



--------------------------------------------------------------------------------

(i) Establish, supervise and implement a sales and marketing program for the
Hotel consistent with the Marketing Plan, and in conjunction therewith, plan,
prepare, arrange and contract for all advertising, publicity and promotional
activities for the Hotel, including advertising and promotional activities in
conjunction with other hotels owned, operated or franchised by Operator and its
Affiliates, and all discount and complimentary policies with respect to bona
fide travel agents, tourist officials, airline representatives, and employees of
Owner, Lessor, Operator and their Affiliates in accordance with the customary
practices of the travel industry;

(j) Engage such persons, as have been approved by Owner (in Owner’s sole
discretion) for providing services of a specialist nature (such as legal counsel
and independent accountants) related to matters within Operator’s responsibility
under this Agreement;

(k) Perform (or cause to be performed and supervised) such maintenance and
repairs to the Hotel as shall be required to maintain the Hotel in all material
respects in accordance with the Operating Standard. Without limiting the
generality of the foregoing Operator agrees to perform (or cause to be performed
and supervised) all necessary or scheduled repair and maintenance through the
date of termination of this Agreement, including the period after a notice of
termination of this Agreement has been given by Owner or Operator;

(l) Perform any obligations of Owner under the Lease Agreement and any Mortgage
which are applicable to the operation and management of the Hotel, and upon
request of Owner, pay, as and when due, all payments due under the Lease
Agreement, any Mortgage or other loans relating to the Hotel;

(m) Pay all Operating Expenses, including but not limited to Impositions and
insurance premiums (whether for insurance maintained in accordance with this
Agreement by Owner, Lessor or Operator);

(n) Pay all gross receipts, transient occupancy and similar taxes;

(o) Comply with all Legal Requirements and the requirements of insurance
companies which are applicable to the operation and management of the Hotel;

(p) Perform each and all of the obligations of Owner and Operator under the
Franchise Agreement, communicate directly with Franchisor and provide copies of
all written communication between Operator and Franchisor to Owner;

(q) Operate and/or lease to third parties selected by Owner gift and sundry
shops, concessions, food and beverage, banquet and room service facilities of
the Hotel, provided, that Owner shall seek Operator’s approval of any such
lease, which approval which may be withheld only if Operator can demonstrate
that the third party operator is unable to manage the space or facility in a
manner consistent with the Operating Standard;

(r) Do any and all other acts and things as Operator may deem necessary and
appropriate to carry out its responsibilities under this Agreement; and

 

11



--------------------------------------------------------------------------------

(s) Comply with the provisions of any covenants, conditions and restrictions
recorded against the Hotel.

Section 3.03 Limitations on Operator’s Authority

Operator shall have no authority to do any of the following without Owner’s
prior written approval in each instance, which may be withheld in Owner’s sole
and absolute discretion:

(a) Borrow money, guaranty the debts of any third person, or mortgage, pledge,
grant a security interest in or otherwise encumber all or any part of the Hotel;

(b) Enter into any lease for the use of any item of FF&E or other property;

(c) Enter into any agreement, lease, license or concession agreement for office,
retail, lobby or other commercial space at the Hotel;

(d) Incur any liabilities or obligations to third parties which are unrelated to
the operation, maintenance and security of the Hotel or to the performance of
Operator’s responsibilities under this Agreement;

(e) Engage in collective bargaining with the bargaining representative or
representatives of Hotel employees, enter into collective bargaining agreements,
or modify or renew existing Union Agreements, or approve across-the-board wage
increases affecting any class of Hotel Employees;

(f) Enter into any contract or other arrangement (or series of related contracts
or arrangements) if (i) the contract or other arrangement would, or are
reasonably anticipated to, exceed $25,000 in the aggregate, (ii) the term of
such contract or other arrangement is in excess of one year, or (iii) the
contract or other arrangement is not terminable by Owner or Operator without
payment or penalty upon not less than thirty (30) days notice, or (iv) if the
contract is for the employment of any member of the Executive Staff or other
Hotel Employee;

(g) Settle any casualty and insurance claims which involve, or which are
reasonably estimated to involve, amounts in excess of $10,000, and any
condemnation awards regardless of amount;

(h) Institute or defend any Legal Proceedings with respect to the Hotel, other
than as required by Section 2.2 (h);

(i) Employ any professional firm for more than $10,000 in the aggregate except
as set forth in the Annual Plan, or enter into any arrangement for the
employment of any attorney or accountant;

(j) Prosecute or settle any tax claims or appeals;

(k) Purchase goods, supplies and services from itself or any Affiliate of
Operator, or enter into any other transaction with an Affiliate of Operator,
unless (i) such purchase from or other transaction with Operator or any
Affiliate of Operator is disclosed in the

 

12



--------------------------------------------------------------------------------

Annual Plan or (ii) prior to the consummation of such transaction all of the
prices and other terms thereof and the identity of the vendor and its
relationship to Operator shall have been disclosed to and approved by Owner,
which may be withheld in Owner’s sole discretion. Owner may require that the
supplier of any goods, supplies or services for the Hotel be selected through
competitive bidding by qualified independent third parties, with the transaction
being awarded to the lowest bidder. Except to the extent disclosed to Owner in
advance and approved by Owner in its sole and absolute discretion, neither
Operator nor any Affiliate of Operator shall charge or receive any mark-up,
profit or purchasing fee on the purchase by or for the Hotel of any goods,
supplies or services. Operator shall ensure that the prices and terms of goods
and services purchased under such contracts are competitive with the prices and
terms of goods and services of equal quality available from others. Operator
shall use its best efforts to obtain the maximum available discounts and rebates
on purchases and the most favorable terms available. Any allowances, credits,
rebates, discounts and the like received with respect to any such purchases
shall be for the account of Owner, and if received by Operator or any of its
Affiliates, shall be turned over to Owner;

(l) Provide complimentary rooms or services to any guests, employees or other
persons except in accordance with Operator’s policies approved by Owner or for
which the business purpose for the benefit of the Hotel is properly documented;

(m) Acquire on behalf of Owner any land or any interest therein;

(n) Consent to any condemnation or participate in any condemnation proceeding
relating to the Hotel, the Site or any portion thereof;

(o) Sell, transfer or otherwise dispose of all or any portion of the Hotel or
any capital assets of the Hotel or other interest therein, except for
dispositions of FF&E to the extent expressly provided for in the Annual Plan;

(p) Perform any alterations to the Hotel or any portion thereof except to the
extent Operator’s performance of any such alteration shall be expressly provided
for in the Annual Plan;

(q) Take any other action which, under the terms of this Agreement, is
prohibited or requires the approval of Owner;

(r) Lease or rent any one or more of the Hotel’s ballroom, bar or restaurant for
periods in excess of two (2) consecutive weeks; and

(s) Do or take any other action that shall be contrary to any directions of
Owner or limitations on Operator’s authority imposed by Owner pursuant to any
other provision of this Agreement.

Section 3.04. Reservations Services and Revenue Management.

Operator shall use, among other things, the respective Franchisors’ sales and
reservations systems and will encourage the use of the Hotel by all recognized
sources of hotel business. Operator must employ, at the Hotel’s expense, at
least one employee responsible for revenue management of the Hotel, with
certification by a governing body reasonably acceptable to Lessee or use
Franchisor’s Regional Manager services, which costs will be paid by the Hotel,
through the approved operating budget.

 

13



--------------------------------------------------------------------------------

Section 3.05. Marketing.

(a) Operator shall maintain a sales staff dedicated to the Hotels to arrange,
contract for and carry out such marketing, advertising, national trade show
attendance, and promotion of the Hotel as Operator shall deem advisable and
consistent with the Approved Budget and in accordance with the Hotel Standards.
Operator will use reasonable effort to ensure that the Hotel shall receive an
equitable share of the benefit of the cooperative advertising and promotion
reasonably commensurate with its contribution to the costs thereof. The costs
thereof shall be equitably allocated by Operator between the Hotel and other
participating hotels. Upon Lessee’s request, Operator shall provide reasonable
documentation to support such allocations. Operator shall provide Lessee with
detailed monthly reports of its marketing, advertising and promotional
activities through standard monthly reporting. Each property shall be visited at
least once every three (3) months by a member of Operator’s sales leadership
team if in approved budget.

(b) Operator may, consistent with the Approved Budget, and otherwise, with the
consent of Lessee, cause the Hotel to participate in sales and promotional
campaigns and activities involving complimentary rooms, food and beverages,
consistent with customary practices in the travel industry. Operator shall not
provide rooms or Hotel facilities at no cash charge or at a discounted cash rate
in trade for non-cash consideration or services without the consent of Lessee.

Section 3.06. Consultations Between Lessee and Operator.

When requested by Lessee, Operator shall, from time to time, render advice and
assistance to Lessee and Owner in the negotiation and prosecution of all claims
for the reduction of real estate or other taxes or assessments affecting the
Hotel and for any award for taking by condemnation or eminent domain affecting
the Hotel.

Section 3.07. Transactions with Affiliates and Other Relationships.

(a) Operator shall obtain the prior written consent of Lessee (which Lessee may
withhold in Lessee’s sole and absolute discretion) prior to contracting with any
Affiliate (or companies in which Operator has an ownership or other economic
interest if such interest is not sufficient to make such a company an Affiliate)
to provide goods and/or services to the Hotel.

(b) Prior to entering into any contract, agreement or arrangement with respect
to one or more of the Hotels pursuant to which Operator may receive rebates,
credit card rebates, cash incentives, administration fees, concessions, profit
participations, stock or stock options, investment rights or similar payments or
economic consideration from or in, as applicable, vendors or suppliers of goods
or services (collectively, “Rebates”), Operator shall promptly disclose to
Lessee in writing the fact of and the estimated amount of such Rebates, and the
charges and other amounts expected to be incurred in connection with any such
contracts or agreements (which shall not exceed prevailing market rates with
respect to such goods or services). All Rebates associated with the Hotel will
accrue to the benefit of Lessee and will be applied against Operating Expenses.

 

14



--------------------------------------------------------------------------------

Section 3.08. Regional Manager.

Operator shall provide the services of one of its experienced management
employees to oversee and manage the operations of the Hotels (the “Regional
Manager”). Lessee shall have the right to approve the Regional Manager and any
successor provided that such approval shall not be unreasonably withheld. The
Regional Manager shall meet telephonically with the designated representatives
of Lessee at least monthly to discuss operations at the Hotels and consult with
Lessee to answer any questions Lessee may have, and to address any concerns of
Lessee. Lessee’s representatives shall have the right to meet with the COO of
Operator or his/her mutually acceptable alternative on a semi-annual basis to
review hotel performance.

Section 3.09. Certain Expenses.

Operator shall not be entitled to charge Lessee for any of its costs and
expenses, except as follows:

(a) Operator shall not charge tuition for training courses provided by Operator
for employees employed at the Hotels or for course materials but shall be
reimbursed the cost of course materials developed by third party companies,
subject to approval in the Operating Budget. Reasonable travel and housing
expenses of trainees shall be included in Operating Expenses, subject to
approval in the Operating Budget.

(b) Travel expenses described in (xvi) of “Operating Expenses” above.

Operator shall be solely responsible and shall reimburse Lessee and Owner for
re-inspection and/or penalty fees charged by Franchisors following a “failure”
or its equivalent in any quality inspection report or brand required score
standards unless the failure is for a Capital Improvement that has been
previously brought to the attention of the Owner or Lessee and Owner or Lessee
has not corrected at the time of the inspection or if the Operator has met the
required brand guest service scores in which case the penalty fees will be paid
by Lessee. This provision excludes failures solely driven by budgetary
constraints allowing Hotel to operate to current brand standards as required by
Franchisor and agreed to by Owner.

ARTICLE 4

INDEPENDENT CONTRACTOR

Section 4.01. Operator Status.

In the performance of its duties in the administration, management and operation
of the Hotel, Operator shall act solely as an independent contractor. Nothing
herein shall constitute or be construed to be or create a partnership or joint
venture between Lessee and Operator, or be construed to appoint or constitute
Operator as an agent of Owner for any purpose, or be construed to create a lease
by Operator of the Hotel or the Property and Operator shall not constitute a
tenant or subtenant of Lessee or Owner. Operator’s rights under this Agreement
shall

 

15



--------------------------------------------------------------------------------

be those of an agent only and shall not constitute an interest in real property.
Lessee or Owner shall have the right to lease, develop or sell excess land or
structures not required for operation of the Hotel including the land related to
the Seller’s parking lot option. It is expressly covenanted that this Agreement
is no more than an agreement for the rendering of services by Operator on behalf
of Lessee in the operation and management of the Hotels.

Section 4.02. Employees.

Operator agrees that Lessee will have the right to review, interview, approve,
or override, the hiring of Hotel General Manager and, Director of Sales.
Operator will use all methods at their disposal to find qualified candidates for
the above listed positions. If Operator presents three (3) qualified applicants,
one of the three must be approved by Lessee. Operator agrees that if termination
of either General Manager or Director of Sales occurs, Operator will put
temporary or task force help in those vacated positions to insure continued
smooth running operations of Hotel.

(a) Each Hotel employee shall be the employee of Operator, or an affiliate
company of Operator, and not of Lessee, and every person performing services in
connection with this Agreement shall be acting as the employee of Operator, but
their salaries and other related expenses shall be an Operating Expense.

(b) Operator shall provide evidence to Lessee of statutory Worker’s Compensation
Insurance and Employer’s Liability Insurance for each such employee. The
insurance coverages (including, without limitation, the carrier, policy limits
of each and waiver of subrogation endorsements) must be in form, substance and
amount satisfactory to Lessee in all respects. Upon request of Lessee, Operator
will deliver to Lessee waiver of subrogation endorsements in favor of Lessee and
Owner.

(c) The hiring policies and the discharge of employees at the Hotel shall in all
respects comply with all applicable laws and regulations, and Operator shall
comply with all laws, regulations and ordinances regarding the employment and
payment of persons engaged in the operation of each Hotel.

(d) Lessee shall have the right to participate in any negotiations with labor
unions representing employees at the Hotel, and Operator shall not sign any
union contracts or card check neutrality agreements covering such employees at
the Hotel which have not been previously approved in writing by Lessee.

Section 4.03. Employee Expenses.

(a) All costs of every nature and reasonably available pertaining to all
employees at the Hotel, including, without limitation, salaries, benefits, EPLI
coverage, the terms of any bonus plan or arrangement, costs incurred in
connection with governmental laws and regulations and insurance rules, shall be
set forth in the Approved Budget as an Operating Expense.

(b) Compensation, overhead costs and other expenses of Operator and its
Affiliates not specifically provided for herein shall not be Operating Expenses
and shall not be

 

16



--------------------------------------------------------------------------------

payable or reimbursable by Lessee; provided, however, Operator may include in
the calculation of Operating Expenses the salary of any of Operator’s employees
which have been temporarily transferred to a Hotel to serve that Hotel
exclusively; provided, further, that Operator may only include in Operating
Expenses that portion of that employee’s salary which is not to exceed 10% of
the normal rate charged for that employment position. Operator may also include
in the calculation of Operating Expenses reasonable travel costs associated with
Operator’s employees located at the Operator’s corporate headquarters which have
been temporarily transferred to a Hotel to serve that Hotel exclusively. Lessee
shall have the right to approve temporary travel schedule.

Section 4.04. Employee Benefit Plans.

Operator shall enroll employees at the Hotels in medical and health, life
insurance and employee benefit plans which are approved by Lessee. Operator’s
contributions to such plans, reasonable administrative fees, at cost, which may
be expended in connection therewith, and reasonable expenses for such plans will
be estimated and disclosed to Lessee in advance and provided for in the Approved
Budget and will be an Operating Expense. Except for employer matching
contributions under any 401(k) plan, Lessee, in its sole discretion shall
determine whether to require employees at the Hotels to pay all or a portion of
the costs of the employees’ participation in such plans. Except as otherwise
provided in Section 6.03, all costs referenced in Section 4.03 and this
Section 4.04 will be the responsibility of Lessee only to the extent the same
are provided for in the Approved Budget. Upon Lessee’s request, Operator will
establish a 401(k) plan as an employee benefit plan. All costs incurred by
Operator pursuant to actions taken by Operator at Lessee’s direction will be
Operating Expenses.

Section 4.05. Execution of Agreements.

(a) Except as provided in Section 4.05(b), Operator shall execute as agent of
Lessee leases and other agreements relating to equipment and/or services
provided to each Hotel, all of which, unless otherwise approved in writing in
advance by Lessee, shall either be a term of one year or less or be cancelable
upon not more than thirty (30) days’ written notice by Operator or Lessee
without the payment of a penalty or fee. Notwithstanding the foregoing, without
the prior written approval of Lessee, Operator shall not enter into any
agreement (i) which provides for the payment of sums not authorized by Lessee in
an Approved Budget, (ii) which would give rise to a lien upon all or any part of
the Property, (iii) which would result in liability to Lessee for sums other
than as set forth in the applicable Approved Budget, (iv) to lease any part of
any Property, (v) relating to alterations to the exterior, interior or
structural design of the Hotel, (vi) which requires an unbudgeted payment of
more than $25,000, or in the case of a repair of any payment of more than
$25,000 (vii) which is not cancelable by Lessee upon 30 days’ notice or less
unless the term of said agreement is one year or less, or (viii) which provides
for any automatic renewal terms greater than thirty (30) days. Contracts for
multiple rooms and / or multiple days that (i) exceed a 1-year term and / or
(ii) exceed 40% of the hotel’s room inventory for a period of 14 days or more,
or (iii) exceed 50 room nights and have a negotiated net rate of $40 or less for
economy properties, and $55 or less for midscale and above, this includes
promoting such rates online, in print ads such as coupons. If Operator desires
to enter into any agreements requiring the consent of Lessee, Operator shall
first send written notice of intent to enter into such agreement to Lessee, and
Lessee shall either approve or disapprove within five (5) business days of
receipt of such notice. Lessee’s failure to timely respond to said request shall
be deemed approval.

 

17



--------------------------------------------------------------------------------

(b) Subject to Lessee’s prior approval of the same and upon Lessee’s request,
Operator shall execute, as agent for Lessee, (i) all leases, as sub-lessor, of
any space at any Property, and (ii) equipment rental and/or lease agreements
which cannot be terminated upon thirty (30) days notice or less without the
payment of a penalty or fee. Operator shall exercise its best efforts to obtain
in each equipment agreement a right on the part of the lessee of such equipment
to terminate the same on thirty (30) days notice or less without the payment of
a penalty fee. Notwithstanding anything in this Section 4.05 to the contrary,
Lessee reserves the right, exercisable at Lessee’s option, to execute any lease
or other agreement relating to equipment and/or services being provided to the
Hotel.

ARTICLE 5

INDEMNIFICATION

Section 5.01. Indemnification by Operator.

Operator shall indemnify and hold Lessee harmless against all claims, demands,
actions, liabilities, losses, damages, lawsuits and other proceedings at law or
in equity, judgments, awards, commissions, fees, costs and expenses (including,
without limitation, attorneys’ fees and expenses), of every kind and nature
whatsoever to or of any party connected with, or arising out of, or by reason of
any gross negligent act or omission, breach of contract, willful misconduct, or
tortious actions by Operator, or any Affiliate of Operator, or any officer,
employee, agent, contractor, subcontractor, or other person or entity working
for Operator or any Affiliate of Operator and any employment related claims by
Operator’s employees. The indemnification provisions of this Section 5.01 are
subject to the limitations set forth in Section 5.02.

Section 5.02. Limitations on Indemnification.

None of the indemnifications set forth in Section 5.01 shall be applicable to
(1) liability resulting from the design or construction of the Hotel, or
(2) that portion of a liability which is covered and paid for by insurance
maintained for the Hotel. The standard of performance of which Operator is to be
responsible under this Agreement shall be that, reasonably and diligently
exercised, of a professional hotel operator. Settlement of a third party claim
shall not be prima facie evidence that a party has triggered an indemnification
obligation hereunder. Notwithstanding the provisions of Section 5.01 above,
neither Lessee nor Operator will assert against the other and each does hereby
waive with respect to the other any claims for any losses, damages, liabilities
and expenses (including lawyers’ fees and disbursements) incurred or sustained
by that party as a result or damage or injury to persons or property arising out
of the ownership, operation or management of the Hotels, to the extent that the
damage and injury are covered by insurance and the proceeds are actually
recovered from the insurer.

Section 5.03. Indemnification by Lessee.

Lessee shall indemnify and hold Operator harmless against all claims, demands,
actions, liabilities, losses, damages, lawsuits and other proceedings at law or
in equity, judgments,

 

18



--------------------------------------------------------------------------------

awards, commissions, fees, costs and expenses (including, without limitation,
attorneys’ fees and expenses), of every kind and nature whatsoever to or of any
party connected with or arising out of, or by reason of any gross negligent act
or omission, breach of contract, willful misconduct, or tortious actions by
Lessee or any Affiliate of Lessee, or any officer, employee, agent, contractor,
subcontractor, or other person or entity working for Lessee or any Affiliate of
Lessee. The indemnification provisions of this Section 5.03 are subject to the
limitations set forth in Section 5.02. Lessee will indemnify and hold Operator
harmless from all costs, expenses, claims, damages and liabilities, including
without limitation, lawyers’ fees and disbursements, arising or resulting from
Lessee’s failure following the expiration or earlier termination (for whatever
cause) of this Agreement to provide all of the services contracted for in
connection with the business booked on commercially reasonable terms for the
Hotels on or prior to the date of such expiration or termination. The provisions
of this Section will survive any expiration or termination of this Agreement and
will be binding upon Lessee and its successors and assigns, including any
successor or assign that becomes the beneficial or legal owner of the Hotels
after the effective date of any such expiration or termination.

Section 5.04. Survival of Indemnity.

The provisions of this Article V shall survive the expiration or sooner
termination of this Agreement with respect to matters arising out of facts or
circumstances occurring during the period prior to such expiration or
termination.

ARTICLE 6

BUDGETS AND POLICY MEETINGS

Section 6.01. Budgets.

(a) No later than October 1 of each year, excluding the first year, which will
be due November 15, Operator will prepare and submit (following discussions with
Lessee) to Lessee an annual capital budget for each Fiscal Year for each Hotel
(the “Hotel Capital Budget”). Notwithstanding the foregoing, for the Fiscal Year
in which this Agreement is executed Operator shall manage the Hotels in
accordance with the then existing Hotel Capital Budget, which is subject to
force majeure. The Hotel Capital Budget will set forth all projected Capital
Improvements for such Fiscal Year, which budget shall also be month-to-month as
well as annual. The Hotel Capital Budget will be subject to the approval of
Lessee and Owner, in their sole and absolute discretion. No later than October 1
of each year, Operator shall prepare and submit (following discussions with
Lessee) to Lessee an annual operating budget and business plan for the operation
of each Hotel for the forthcoming Fiscal Year containing detailed projections of
Gross Hotel Income and budgets of Operating Expenses (the “Hotel Operating
Budget”). Notwithstanding the foregoing, for the Fiscal Year in which this
Agreement is executed Operator shall manage the Hotels in accordance with the
then existing Hotel Operating Budget. The Hotel Operating Budget shall be
month-to-month as well as annual and shall be in the form designated by Lessee,
and approved by Operator, which approval of the form shall not be unreasonably
withheld. The Hotel Operating Budget and the Hotel Capital Budget shall provide
for operating, equipping and maintaining the Hotel in accordance with the Hotel
Standards. Contemporaneously with the submission of the Hotel Capital Budget,
Operator shall

 

19



--------------------------------------------------------------------------------

submit to Lessee monthly budgeted occupancy, average daily rate and RevPAR
statistics for each hotel. The Hotel Operating Budget and the monthly budgeted
hotel operating statistics shall contain Operator’s reasonable good faith
estimates of the amounts set forth therein. Operator shall provide Lessee, upon
request, all details, information and assumptions used in preparing the Hotel
Capital Budget and the Hotel Operating Budget. Owner shall be responsible for
implementing the Hotel Capital Budget and may, in Owner’s sole discretion,
increase, decrease, delete or modify in any respect any capital expenditure in
any Hotel Capital Budget.

(b) Operator shall review the Hotel Capital Budget and the Hotel Operating
Budget with Lessee, and upon Lessee’s written approval of the Budget, it shall
constitute the Approved Budget for the succeeding Fiscal Year and shall be
implemented by Operator. In the event Lessee does not provide Operator with
written objections to the Hotel Capital Budget and Hotel Operating Budget within
30 days following Lessee’s receipt of the same, they shall be deemed approved.
If Lessee objects to any portion of the Hotel Capital Budget or the Hotel
Operating Budget within 30 days after receipt of the same, or to any portion of
the revisions within 20 days after submission of the revisions by Operator to
Lessee, the parties hereto will call a special budget meeting to resolve the
points of disagreement. In the event that Lessee and Operator are unable to
agree on the Hotel Operating Budget for a Hotel prior to the commencement of the
applicable Fiscal Year, an interim operating budget shall be implemented which
will reflect CPI increases for expenses and RevPAR increases based on the
appropriate previous 12-month RevPAR growth percentage for the sector in which
the Hotel is included, as published by Smith Travel Research, for revenue growth
over the prior year’s actual amounts, including automatic increases of any
necessary expenses such as Real Estate Tax, franchise fees or insurance.

Section 6.02. Budget Meetings.

Budget meetings between Lessee and Operator will be held at times as reasonably
scheduled by Lessee. At each budget meeting and at any additional meetings
during a Fiscal Year called by Lessee, Operator shall consult with Lessee on
matters of policy concerning management, sales, room rates, wage scales,
personnel, general overall operating procedures, economics and operation and any
other matters affecting the operation of the Hotel as requested by Lessee.

ARTICLE 7

OPERATING EXPENSES

Section 7.01. Payment of Operating Expenses.

(a) In performing its authorized duties hereunder, Operator shall promptly pay
all Operating Expenses, except that if requested by Lessee certain Operating
Expenses shall be paid by Operator directly to Lessee for payment by Lessee to
the appropriate lender, taxing authority, insurer or other party so identified
by Lessee to Operator.

(b) Subject to Article V, all reasonable third party Operating Expenses incurred
by Operator in performing its authorized duties shall be reimbursed or borne by
Lessee; provided that such Operating Expenses are incurred pursuant to and
within the limits set forth in an Approved Budget or otherwise pursuant to the
terms of this Agreement.

 

20



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, (i) the
Administrative Member is authorized to spend up to an additional ten
(10%) percent for any budgeted line item in an Approved Budget for a period not
exceeding in the aggregate five percent (5%) of the total Approved Budget,
(ii) if there is an increase in revenue over the budgeted line items for revenue
in the Approved Budget, the budgeted line items in the Approved Budget for
discretionary expenses shall be increased by a corresponding and proportional
amount, and (iii) if there is a decrease in revenue under the budgeted line
items for revenue in the Approved Budget, the budgeted line items in the
Approved Budget for discretionary expenses shall be decreased by a corresponding
and proportional amount.

Section 7.02. Operating Expenses Not an Obligation of Operator.

Except as may be otherwise specifically provided in this Agreement, Operator
shall in no event be required to advance any of its own funds for Operating
Expenses of the Hotel, nor to incur any liability in connection therewith unless
Lessee shall have furnished Operator with funds as required of Lessee under the
terms of this Agreement. However, if Lessee has provided funds required of
Lessee hereunder, Operator shall advance such funds necessary to pay expenses
incurred by Operator in performing its duties and obligations hereunder. Unless
agreed to by Lessee in this Agreement, in the Hotel Operating Budget or
otherwise in writing in advance, compensation, overhead costs, and other
expenses of Operator and its Affiliates shall not be reimbursable to Operator by
Lessee.

ARTICLE 8

BANK ACCOUNTS

Section 8.01. Lessee Revenue Account.

All income, receipts, and proceeds included in the definition of Gross Hotel
Income shall be deposited into Lessee Revenue Account.

Section 8.02. Operating Account

Manager shall establish and maintain one or more separate segregated operating
accounts (collectively, the “Operating Account”) at a FDIC insured bank
designated by Manager (except to the extent any Lender requires that the
Operating Account be held with Lender as part of a cash management system) for
the collection and disbursement of monies in connection with the management and
operation of the Hotel. All Gross Revenue and other funds (exclusive of funds
deposited in the Reserve Fund or the Emergency Fund) received by Manager in the
operation of the Hotel or otherwise relating to the Property, and funds for the
Working Capital Amount provided by Owner or retained by Manager from Gross
Revenue, shall be deposited in the Operating Account. From the Operating
Account, Manager shall pay all Operating Expenses, and other costs and expenses
relating to the operation of the Hotel as permitted or required to be paid by
Manager in accordance with this Agreement before any penalty or interest accrues
thereon. The Operating Account shall be a segregated account and at all times
shall be in

 

21



--------------------------------------------------------------------------------

Owner’s name; provided that Hotel Employees and Home Office Employees designated
by Manager from time to time which shall be bonded or otherwise insured shall be
authorized signatories of such account, as shall be representatives of
Owner. All interest earned or accrued on amounts invested from the Operating
Account shall be added to the Operating Account.

Section 8.03. Ownership of Accounts

Owner shall furnish information necessary for the printing of all Operating
Account checks, which will bear the name of the Hotel. All bank accounts
(including the Operating Account but excluding the Reserve Fund), bank balances,
bank statements, advice, paid checks, blank checks and other related records
established in connection with operation of the Hotel or the ownership of the
Property shall be the sole property of Owner and/or any designee of Owner.

Section 8.04. Distributions to Owner

Along with the monthly financial information delivered, Manager shall remit to
Owner out of the Operating Account an amount (the “Distribution Amount”) by
which the total amount of free and clear funds in the Operating Account as of
the end of the preceding calendar month exceeds the sum of (i) the Working
Capital Amount, (ii) the current accrued and unpaid Operating Expenses, Fixed
Charges and Owner’s Expense (iii) any current accrued and unpaid contributions
to the Reserve Fund and the Emergency Fund, and (iv) such additional amounts of
working capital as are determined necessary by Manager and approved by Owner,
which approval may be granted or withheld in Owner’s discretion exercised in a
commercially reasonable manner (such sum being referred to herein as the
“Mandatory Balance”). Manager shall not be obligated to disburse the
Distribution Amount until such date as the Operating Account contains in the
aggregate more than the Mandatory Balance and each succeeding disbursement to
Owner of the Distribution Amount shall not occur until such date as the sums
contained in the Operating Account again exceed the Mandatory Balance. Each
distribution shall be paid (by check, wire transfer or such other method
designated by Owner) to Owner at Owner’s address then in effect hereunder for
receipt of notices hereunder by Owner or at such other place as Owner may
designate in writing to Manager. In the event that Manager distributes more or
less than is required in any month, Manager shall correct such over or under
payment by adjusting the Distribution Amount for the following month or months,
as necessary, and shall notify Owner in writing of any such
adjustment. Notwithstanding the foregoing, in the event that any Lender requires
a cash management system that is inconsistent with the prevailing cash
management agreement, the cash management system required by such Lender shall
control, and Manager shall comply in all respects with the cash management
system required by such Lender. Any deficits in or negative cash flow at any
time or times in any Contract Year shall be borne exclusively by Owner.

Section 8.05. Exculpation of Manager

All expenses incurred by Manager in performing its obligations under this
Agreement shall be borne by Owner and, to the extent funds are available, paid
out of the Operating Account by Manager. All debts and liabilities to third
parties which Manager incurs as Manager under this Agreement, whether incurred
in the name of Owner, Manager or the name of the Hotel or any variation of such
name used as a trade name, are and shall be the obligations of Owner, and

 

22



--------------------------------------------------------------------------------

Manager shall not be liable for any such obligations by reason of its
management, supervision and operation of the Hotel. In the event that funds are
not available in the Operating Account to pay any such expenses, debts or
liabilities, Owner shall promptly upon request from Manager, deposit funds in
the Operating Account sufficient to pay such expense, debts or liabilities.

Section 8.06. Reimbursement of Manager

Manager shall be reimbursed for all Out-of-Pocket Expenses and Travel Expenses
incurred in rendering services to the Hotel or Owner to the extent such
Out-of-Pocket Expenses and Travel Expenses are provided for in the Annual
Budget, required or permitted by this Agreement or otherwise approved by Owner,
which approval shall not be unreasonably withheld, conditioned or
delayed. Nothing in this Agreement, however, shall require Manager to advance or
otherwise expend any of its own funds in connection with the operation of the
Hotel or ownership of the Property. If Manager pays any amount for which Owner
is responsible under this Agreement, Manager shall be entitled to reimbursement
thereof by Owner. Manager may pay to itself the Out- of-Pocket Expenses and
Travel Expenses or other reimbursements from the Operating Account, with Owner’s
approval. The Out-of-Pocket Expenses and Travel Expenses shall be payable to
Manager monthly, in arrears. Manager shall also be reimbursed for all reasonable
costs and expenses incurred in taking over management of the Hotel in accordance
with the pre-opening budget, such reimbursement to be paid within fifteen
(15) days after Manager delivers and invoice therefore.

Section 8.07. Reserve Fund

Manager shall, at the discretion of Owner, establish and maintain an
interest-bearing reserve account (in either case, the “Reserve Fund”), in the
name of Manager, for the purpose of funding routine Capital Expenditures and the
replacement of and additions to FF&E on an annual basis in accordance with the
Franchise Agreement and the Mortgage (for avoidance of doubt, there shall be
only one Reserve Fund, and such Reserve Fund shall be subject to the Franchise
Agreement and the Mortgage). All interest earned or accrued on amounts invested
from the Reserve Fund shall be added to the Reserve Fund (but shall not be
credited against Owner’s obligations to fund the Reserve Fund. Home Office
Employees designated by Manager from time to time, who shall be bonded or
otherwise insured, shall be authorized signatories of such account, together
with representatives of Owner, who shall also be authorized signatories of such
account. The amount deposited in the Reserve Fund in each Contract Year shall be
specified in the Annual Budget; provided, however, that unless Manager and Owner
otherwise agree, or unless a greater amount is required by the Lender, the
amount of deposits to the Reserve Fund shall be four percent (4%) of the total
Gross Revenue derived from the operation of the Hotel during each subsequent
twelve month period beginning with the management Commencement Date and
continuing to the next anniversary thereof (“Replacement Reserves”). Manager
shall comply with any requirements imposed by any Lender relating to the Reserve
Fund.

Section 8.08. Working Capital Funds

Owner further agrees to provide funds to Manager sufficient to maintain a cash
balance in the Operating Account equal to or greater than the Working Capital
Amount, which amount shall be used by Manager solely in connection with
operation of the Hotel and performance of the

 

23



--------------------------------------------------------------------------------

responsibilities of Manager under this Agreement. If Manager notifies Owner that
funds in the Operating Account are less than the Working Capital Amount, Owner
shall promptly, but in no event later than five (5) Business Days after receipt
of such notice from Manager, provide sufficient funds to bring the balance of
the Operating Account up to the Working Capital Amount.

ARTICLE 9

BOOKS, RECORDS AND STATEMENTS

Section 9.01. Books and Records.

(a) Operator shall keep full and adequate books of account and other records
reflecting the results of operation of the Hotel on an accrual basis, all in
accordance with GAAP.

(b) Except for the books and records which may be kept in Operator’s home office
or other location approved by Lessee the books of account and all other records
relating to or reflecting the operation of the Hotel shall be kept at the Hotel.
All such books and records pertaining to the Hotel, including, without
limitation, books of account, guest records and front office records, at all
times shall be the property of Lessee and, except for books of account, accounts
payable invoices, night audit packages, deposit records and similar documents
which may be sent to Operator’s accounting department shall not be removed from
any Hotel by Operator without Lessee’s written approval and consent. All books
and records pertaining to the Hotel and of Operator (including all budgetary
records of Operator), wherever kept, shall be available to Lessee and its
representatives at all reasonable times for examination, audit, inspection,
transcription and copying. Operator shall not remove, destroy or delete any
books and records of the Hotels without the prior written consent of Lessee.
Upon any termination of this Agreement, all of such books and records pertaining
to the Hotel forthwith shall be turned over to Lessee so as to insure the
orderly continuance of the operation of the Hotel, but such books and records
shall be available to Operator for a period of five (5) years at all reasonable
times for inspection, audit, examination, and transcription of particulars
relating to the period in which Operator managed the Hotel.

Section 9.02. Statements.

(a) Operator shall deliver to Lessee by the twelfth (12th) business day
following the last day of each month, for each Hotel, a monthly report of the
state of the business and affairs of the operation of the Hotel for the
immediately preceding month and for the Fiscal Year to date and within ten
(10) days after the end of each quarter, a quarterly report with respect to the
preceding quarter. Such reports shall include at least (i) a balance sheet
account reconciliation including all intercompany accounts, (ii) a profit and
loss statement, comparing current month and Fiscal Year-to-date profit, loss,
and operating expenses to the Approved Budget and the prior year and comparing
current month, quarter and Fiscal Year-to-date average daily rate, occupancy and
RevPAR to the Approved Budget and the prior year, (iii) a statement which
details the computation of all fees payable to Operator for the month and
quarter, (iv) the balance of all bank accounts, and (v) an adjusting statement
showing the actual cash position of the Hotel for the month, quarter and Fiscal
Year-to-date. Additionally, Operator shall deliver to

 

24



--------------------------------------------------------------------------------

Lessee fifteen (15) days following the end of each month and fifteen (15) days
following the end of each quarter a written narrative discussing any of the
aforementioned reports and year-to-date variances from the Approved Budget,
without thereby implying Lessee’s approval of such variance.

(b) Such reports and statements (i) shall be in form and in detail satisfactory
to Lessee as reasonably requested by Lessee and consistent with standard hotel
reporting procedures, (ii) shall be taken from the books and records maintained
by Operator in the manner hereinabove specified, and (iii) if requested by
Lessee, shall be in electronic form.

(c) Within sixty (60) days after the end of each Fiscal Year, Operator shall
deliver to Lessee reviewed financial statements for Operator, and, if requested
by Lessee, within thirty (30) days after the end of each quarter of each Fiscal
Year, Operator shall deliver to Lessee unaudited financial statements for
Operator.

(d) In addition, Operator shall timely deliver to Lessee a copy of (i) a monthly
STAR report from Smith Travel Research for each Hotel, where available (which
Operator hereby agrees to order with respect to each Hotel and provide to
Lessee), (ii) each Guest Satisfaction report, (iii) upon receipt, each
Franchisor inspection report, and (iv) such other reports or information in such
form as may be reasonably requested by Lessee. Any out-of-pocket costs incurred
by Operator to generate such reports will be included in Operating Expenses

(e) Operator agrees to annually have accounting and operations practices
reviewed by a certified person or entity in order to provide Lessee with
verification of a Type 2 SOC 1 Report, Report on Controls at a Service
Organization Relevant to User Entities’ Internal Control over Financial
Reporting. This report is to be prepared under Statement on Standards for Attest
Engagements 16 (SSAE 16) as promulgated by the AICPA. If the standards of the
AICPA change, the operator agrees to comply with revisions of these standards.

(f) Operator shall use the accounting software and payroll processor specified
in Exhibit A-2.

ARTICLE 10

OPERATOR’S FEE AND TRANSFERS TO LESSEE

Section 10.01. Payment of Operator’s Fee.

Within three (3) business days after the delivery to Lessee of the monthly
report required by Section 9.02, Operator shall be paid the Operator’s Fee by
Lessee for the immediately prior month, based upon Gross Hotel Income for the
immediately prior month, as determined from the books and records referred to in
Article IX.

 

25



--------------------------------------------------------------------------------

ARTICLE 11

REPAIRS AND MAINTENANCE

Subject to the provisions of the Approved Budget, Operator shall from time to
time make such expenditures for repairs and maintenance as are necessary to keep
the Hotel in good operating condition in accordance with the Hotel Standards. If
any repairs or maintenance shall be made necessary by any condition against the
occurrence of which Operator, Lessee or Owner has received the guaranty or
warranty of any contractor for the building of the Hotel or of any supplier of
labor or materials for the construction of the Hotel, then Operator shall, on
Lessee’s or Owner’s request, cooperate with Lessee and Owner in invoking such
guarantees or warranties. Notwithstanding the Approved Budget, Owner or Lessee
may from time to time at its expense make such alterations, additions, or
improvements (including structural changes or repairs) in or to the Hotel as
they deem desirable, in their sole discretion and responsibility, for the
efficient operation of the Hotels.

ARTICLE 12

INSURANCE

Section 12.01. General.

Owner and Lessee shall maintain insurance policies with respect to the Hotels as
set forth below. Operator agrees to cooperate with Lessee and Owner in obtaining
any such insurance. Operator further agrees to provide Lessee with detailed
summaries of their Worker’s Compensation, Auto Liability, Cyber and Employment
Practices Liability insurance policies and endorsements upon renewal.

Section 12.02. Workers’ Compensation and Other Employment Insurance.

Operator shall obtain, and the Hotel Operating Budget shall include, as an
Operating Expense, Workers’ Compensation, in compliance with state law in the
state of operation of each Hotel, including Employers’ Liability with minimum
limits of $1,000,000 each accident. Such policy shall include an Alternate
Employer Endorsement naming Owner and Lessee, and shall provide for a Waiver of
Subrogation in favor of Owner and Lessee.

Section 12.03. Approval of Companies and Cost by Owner and Lessee.

All insurance shall be with such insurance company or companies as may be
selected by Owner or Lessee. Lessee will obtain all insurance but, upon the
request of Lessee not less than one hundred twenty (120) days prior to the
coverage date, Operator will obtain such insurance, subject to Lessee’s approval
of the insurance companies and coverages. Comprehensive general liability
insurance and such other liability insurance as may be obtained or afforded
shall be in the name of Owner and Lessee, and shall name Operator as an
additional named insured as respects liability arising from the operation,
maintenance and use of the Hotel and operations incidental thereto. All property
insurance policies shall be endorsed specifically to the effect that the
proceeds of any building, contents or business interruption insurance shall be
made payable to Lessee. Operator shall provide proper evidence of insurance
required by Operator to Owner/Lessee annually. Such policies shall require a
minimum of 30 days’ notice to Owner/Lessee in the case of cancellation, for any
reason, if allowed by insurance carrier.

 

26



--------------------------------------------------------------------------------

Section 12.04. Maintenance of Coverages.

Lessee shall hold all insurance policies obtained hereunder, and certificates of
such policies, if any, shall be delivered to each of Lessee and Operator.

Section 12.05. Waiver of Subrogation.

To the extent obtainable from carriers and to the extent that endorsement forms
are approved by the Insurance Commissioner (or comparable office or department)
of the state in which the Hotel is located, all policies of property insurance
shall provide that the insurance companies will have no rights to subrogation
against Lessee or Operator or the agents or employees thereof.

Section 12.06. Blanket Coverage.

Owner and Lessee reserve the right to provide any insurance referenced in this
Article XII by one or more so-called “blanket” or “umbrella” policies of
insurance. Operator further acknowledges that the insurance coverage of the
Hotel may be part of the general insurance plan of Owner or Lessee or of any of
their affiliates. Owner or Lessee may elect to obtain any of the insurance
coverages set forth in this Article XII with a “deductible loss” clause
providing for per occurrence deductibles.

Section 12.07. Employment Practice Liability.

Operator shall obtain EPL coverage insuring against potential claims against
Operator by Operator’s employees, for employment related claims. Such coverage
shall have a minimum limit of $2,000,000, and shall name Owner/Lessee as
additional insured.

 

27



--------------------------------------------------------------------------------

Section 12.08. Cyber/Network/Privacy Liability.

Lessee shall obtain Cyber/Network/Privacy insurance against potential claims
against Operator and Owner/Lessee by third parties or a governmental authority
arising from unauthorized access, unauthorized use, theft of data, virus
transmission, denial of service, internet liability and failure to protect
privacy and intellectual property in connection with and arising out of the
design, development and use of any systems utilized to operate and maintain the
services, premises and operations of the Hotels, with minimum limits of
$1,000,000 per occurrence/aggregate.

Section 12.09. Liquor Liability.

Where a liquor license is held in Operator’s name, Operator shall obtain Liquor
Legal Liability insurance against potential claims by third parties arising out
of the serving of such. Coverages shall be in amount of minimum limits of
$1,000,000 per occurrence, and shall include Owner/Lessee as additional insured.

Section 12.10. Automobile Liability.

(a) Owner/Lessee shall obtain Automobile Liability insuring against third party
liability claims arising from the use of Owner/Lessee owned automobiles, with
minimum limits of $1,000,000 each accident. Such coverage shall include the
Operator as Additional Insured as respects liability arising from the use of
such automobiles in connection with the Hotel and operations incidental thereto.
Coverage shall include a Waiver of Subrogation in favor of Operator.

(b) Operator shall obtain Operator-Owned, Non-Owned and Hired Automobile
Liability and Physical Damage insuring against third party liability and damage
of such vehicles, when such vehicles are used hired or rented by employees of
Operator, with minimum limits of liability $1,000,000 each accident. Coverage
shall include a Waiver of Subrogation in favor of Owner and Lessee.

 

28



--------------------------------------------------------------------------------

Section 12.11. General Liability.

Owner/Lessee shall obtain General Liability insuring against third party
liability claims with minimum limits of $1,000,000 each occurrence/$2,000,000
aggregate. Such coverage shall include the Operator as Additional Insured as
respects liability arising from the operation, maintenance, and use of the Hotel
and operations incidental thereto. Owner/Lessee also agree to maintain Umbrella
Liability Policy with a minimum limit of $10,000,000.00.

Section 12.12. Property.

Owner/Lessee shall obtain Property insurance and Business Interruption insurance
insuring the Hotel properties, as determined appropriate by Owner/Lessee.
Coverage shall include a Waiver of Subrogation in favor of Operator.

Section 12.13. Crime.

Owner/Lessee shall obtain Crime coverage insuring against the dishonest acts &
theft of Owner’s, Lessee’s and Owner’s/Lessee’s customers personal property by
Operator’s employees.

ARTICLE 13

PROPERTY TAXES, LOCAL TAXES, LEVIES AND OTHER ASSESSMENTS

Section 13.01. Property Taxes.

At Lessee’s request, Operator shall pay from the Hotel Operating Account prior
to the dates the same become delinquent, with the right upon Lessee’s request to
pay the same in installments to the extent permitted by law, all real and
personal property taxes levied against the Property or any of its component
parts.

Section 13.02. Lessee’s Right to Contest.

Notwithstanding the foregoing, Lessee or Owner may contest the validity or the
amount of any real or personal tax or assessment. Operator agrees to cooperate
with Lessee and Owner and execute any documents or pleadings required for such
purpose.

ARTICLE 14

DAMAGE OR DESTRUCTION—CONDEMNATION

Section 14.01. Damage.

If at any time during the Operating Term the Hotel or any portion thereof should
be damaged or destroyed, Owner and Lessee shall have the respective rights and
obligations provided in the Lease with respect to damage or destruction. In the
event the Hotel is not repaired, rebuilt or replaced, Lessee may terminate this
Agreement by written notice to Operator, effective as of the date sent and the
parties shall treat such termination as if it were in connection with the sale
of the Hotel in accordance with Section 16.03.

 

29



--------------------------------------------------------------------------------

Section 14.02. Condemnation.

If at any time during the Operating Term the whole or any part of the Property
shall be taken or condemned in any eminent domain, condemnation, compulsory
acquisition or like proceeding or sale in lieu thereof by any competent
authority, or if such a portion thereof shall be taken or condemned as to make
it imprudent or unreasonable to use the remaining portion as a hotel of the type
and class immediately preceding such taking or condemnation, then the parties
shall treat such termination as if it were in connection with the sale of Hotel
in accordance with Section 16.03. Operator shall have no right to the award from
the taking or condemning authority in any such proceeding; provided, however,
that this shall not prevent Operator from making a separate claim against the
condemning authority for loss of its business or profits.

ARTICLE 15

USE OF NAME

During the term of this Agreement, each Hotel shall at all times be known by
such name as from time to time may be selected by Lessee or Owner.

ARTICLE 16

TERMINATION

Section 16.01. Inspection Failure.

If Operator fails two consecutive Franchisor’s quality inspections
(“Inspection”), for reasons other than capital related issues, Lessee may
terminate this Agreement and such termination shall be by delivery of written
notice by Lessee to Operator not less than sixty (60) days prior to the
effective date of termination. Additionally, Lessee reserves the right, at its
sole and absolute discretion, to request an extra Inspection on the Hotel after
Operator has failed an Inspection, for reasons other than capital related items,
and if Operator fails the extra Inspection this will qualify as two consecutive
fails of Inspections and Lessee may terminate this Agreement and such
termination shall be by delivery of written notice by Lessee to Operator not
less than thirty (30) days prior to the effective date of termination. Lessee
will be responsible for any additional fee required by Franchisor for said extra
Inspection.

Section 16.02. Performance Failure.

Lessee’s ability to terminate due to performance failure will be conditioned on
the occurrence of Sections 16.02 (a) and 16.02 (b) below.

(a) If a Hotel fails to achieve as of the end of any Fiscal Year (i) actual NOI
of at least 90% of the budgeted NOI, and (ii) 90% of such Hotel’s previous years
running (12) month RevPAR index (as measured by STR) for such Fiscal Year
(collectively, an “Individual Hotel Performance Failure”), subject to the cure
periods below, Lessee may terminate this

 

30



--------------------------------------------------------------------------------

Agreement with respect to such Hotel upon sixty (60) days prior written notice
to Operator. The effectiveness of any such notice of termination, however, shall
be stayed until completion of the following applicable cure periods.

If the Hotel Performance Failure occurs with respect to a Fiscal Year, but the
Hotel achieves as of the end of the immediately following three (3) months
actual NOI of at least 100% of the budgeted NOI for such Hotel for such three
(3) months, and 100% of such Hotel’s previous years running (3) month RevPAR
index (as measured by STR), then the Individual Hotel Performance Failure shall
be deemed cured and Lessee shall have no right to terminate for such Individual
Hotel Performance Failure (and any notice of termination with respect thereto
shall be deemed null and void).

(b) If the Hotel, after the operator has managed the Hotel for a consecutive
twelve (12) month period, at any point, has a negative RevPAR change versus its
competitive set, as of the date here of, as measured by the monthly STR Report
of greater than 10% for a running (12) month period (“Negative RevPAR Individual
Hotel Performance Failure”), subject to the cure periods below, Lessee may
terminate this Agreement with respect to the individual Hotel upon sixty
(60) days prior written notice to Operator. The effectiveness of such notice of
termination however, shall be stayed until completion of the following
applicable cure period.

If the Hotel’s performance, as measured by the monthly STR Report, for the
following three (3) consecutive month period after notice of termination is
provided, has a positive RevPAR change versus its competitive set, then the
Negative RevPAR Individual Hotel Performance Failure shall be deemed cured and
Lessee shall have no right to terminate for such Negative RevPAR Individual
Hotel Performance Failure (and any notice of termination with respect thereto
shall be deemed null and void). If however, the Hotel’s performance at any given
period after termination has been cured, as measured by the monthly STR Report
for the following twelve (12) month period, again becomes greater than negative
10% change against the individual Hotel’s competitive set as measured by the
running (12) month period, Lessee may terminate this Agreement with respect to
the individual Hotel upon sixty (60) days prior written notice and Operator
shall no longer have the option to cure.

Section 16.03. Sale of Hotel.

Owner may sell or otherwise dispose of the Hotel to any other person,
partnership, firm or corporation at any time. In such event during the Operating
Term, Lessee may notify Operator in writing no less than thirty (30) days prior
to any such sale of the Hotel and this Agreement shall terminate with respect to
the Hotel upon the closing of the sale. Upon the sale of the hotel by the
Owner/Lessee, Operator will be entitled to an Operator Fee equivalent to the
monthly average of the preceding twelve (12) months Operator Fee for a sixty
(60) day period after the sale.

Section 16.04. Bad Acts

This agreement may be terminated with a sixty (60) day notice, should operator
commit an act of fraud, criminal conduct, misappropriation of funds, dishonesty,
or willful misconduct of the manager in connection with the management and
operation of the Hotel. Such acts will be considered “bad person” acts and will
result in immediate termination of operator with no recourse against lessee or
owner.

 

31



--------------------------------------------------------------------------------

Section 16.05. Optional Termination.

This Agreement may be terminated by Lessee at any time without a reason upon no
less than sixty (60) days prior notice to Operator. Lessee agrees should this
event occur, Lessee shall pay Administrative Member or its Affiliate, a 1% fee
on Gross Revenues for as long as owners owns or leases the Hotel. Additionally,
this asset management fee shall be payable under a corporate transaction
described below in Section 16.06.

Section 16.06. Lessee Change of Control.

This Agreement may be terminated by Lessee or Operator upon a change of control
of Lessee (as defined below) during the Operating Term. Said termination will be
exercised by delivery of written notice to the other party not less than sixty
(60) days prior to the effective date of termination which notice shall set
forth the effective date of termination. For purposes hereof, a “change of
control” shall be deemed to have occurred if, during the Operating Term, any of
the following events occurs:

 

  (i) any “person”, as that term is used in Section 13(d) and Section 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
becomes, is discovered to be, or files a report on Schedule 13D or 14D-1 (or any
successor schedule, form or report) disclosing that such person is, a beneficial
owner (as defined in Rule 13d-3 under the Exchange Act or any successor rule or
regulation), directly or indirectly, of securities of Condor Hospitality Trust,
Inc., the parent of Lessee (the “Parent”) representing 50% or more of the
combined voting power of the Parent’s then outstanding securities entitled to
vote generally in the election of directors;

 

  (ii) individuals who, as of the date of this Agreement, constitute the Board
of Directors of the Parent or their duly elected successors cease for any reason
to constitute at least a majority of the Board of Directors of the Parent;

 

  (iii) the Parent is merged, consolidated or reorganized into or with another
corporation or other legal person, or securities of the Parent are exchanged for
securities of another corporation or other legal person, and immediately after
such merger, consolidation, reorganization or exchange less than a majority of
the combined voting power of the then-outstanding securities of such corporation
or person immediately after such transaction are held, directly or indirectly,
in the aggregate by the holders of securities entitled to vote generally in the
election of directors of the Parent immediately prior to such transaction; or

 

32



--------------------------------------------------------------------------------

  (iv) the Parent in any transaction or series of related transactions, sells
all or substantially all of its assets to any other corporation or other legal
person and less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or sales are held, directly or indirectly, in the aggregate by the holders
of securities entitled to vote generally in the election of directors of the
Parent immediately prior to such sale.

In the event Lessee terminates this Agreement solely in accordance with this
Section 16.05, Lessee shall pay Operator a termination fee equal to 50% of the
Operator’s Fee paid to Operator during a number of months prior to the notice of
termination equal to the lesser of 12 months or the number of months otherwise
remaining of the then Initial Term or Renewal Term.

Section 16.07. Operator Change of Control.

This Agreement may be terminated by Lessee if Alan Kanders no longer has a
supervisory role of Operator (as defined below) during the Operating Term. Said
termination will be exercised by delivery of written notice to the Operator,
such notice to be provided within sixty (60) days following the Lessee being
made aware of the event giving rise to the change of control and not less than
thirty (30) days prior to the effective date of termination which notice shall
set forth the effective date of termination; provided that, in the event such
written notice to Operator is not provided in accordance within the terms of
this sentence, the Lessee shall be deemed to have waived any rights to terminate
this Agreement with respect to the particular change of control giving rise to
the required notice. For purposes hereof, a “change of control of Operator”
shall mean (i) a change of fifty percent or more of the voting control of
Operator or any of its owner entities or (ii) a substantial change in the
current management of Operator.

In addition to the rights and remedies otherwise available to the Parties at law
or in equity, the following provisions will apply following termination of this
Agreement pursuant to Article 14 or any other provision of this Agreement:

(a) Operator shall quit, vacate, surrender, and deliver to Owner peacefully and
promptly the Hotel and all Permits and all books, records, accounts, contracts,
keys, Working Capital, and all other pertinent and necessary documents and
records pertaining to the Hotel and the operation thereof. If any Permits,
including but not limited to any liquor license, is issued to Operator or any of
its Affiliates, Operator shall, to the extent permitted by Legal Requirements,
assign or cause its Affiliate holding any such Permits to assign to Owner or its
designee all of the interest of Operator or its Affiliates in such Permits and
the Hotel liquor inventory without charge (other than any out of pocket expenses
of the assignment, which shall be Operating Expenses), or (if such assignment is
not permitted by applicable law) to use reasonable efforts to provide Owner or
Owner’s designee with the use and benefits of such Permits and Hotel liquor
inventory until such time (not to exceed 180 days) as Owner and/or its designee
are able to obtain new Permits; provided that Owner shall indemnify, defend and
hold harmless Operator and its Affiliates from claims and liabilities arising
from the post-termination use of such Permits;

 

33



--------------------------------------------------------------------------------

(b) Operator shall deliver to Owner any and all of Owner’s properties and assets
within the possession of Operator, including keys, locks and safe combinations,
files, correspondence, information regarding group bookings, reservation lists,
ledgers, bank statements for the Operating Account and FF&E Reserve, accounting
books and records, all electronic data maintained by Operator relating to the
Hotel (which data shall be delivered on computer disc in a format that is
accessible and readable by Owner’s then current computer systems), insurance
policies, bonds and other documents, agreements, leases, licenses, records and
plans (including, without limitation, the as-built or record set plans) relating
to the operation of the Hotel, provided that Operator may retain possession of
copies of any of the foregoing;

(c) Operator shall keep confidential all information concerning the Hotel
obtained by Operator or in Operator’s possession, and not use any of it for its
own account, for the account of others or in any other manner that would
directly or indirectly compete with the Hotel;

(d) Operator shall remit to Owner the balance (if any) of the Operating Account
and the FF&E Reserve, after computation and disbursement to Operator of all
accrued and unpaid Management Fees and Operating Expenses reimbursable to
Operator;

(e) As expeditiously as reasonably possible, prepare and deliver to Owner the
financial reports required under this Agreement with respect to the final
Accounting Period and Fiscal Year and remit to Owner the amount (if any) shown
as owing to Owner in the final financial statements on account of previously
overpaid Management Fee, Operating Expenses reimbursable to Operator or other
payments due under this Agreement; and

(f) Operator shall do all acts and execute and deliver all documents reasonably
requested by Owner in connection with the transfer, all without consideration
therefor, and otherwise reasonably cooperate with Owner and any successor
operator to insure or facilitate orderly continuation of the business of the
Hotel;

(g) The rights and liabilities of the Parties having accrued prior to
termination of this Agreement shall continue;

(h) Operator will turn over possession of the Hotel in a clean, safe and secure
manner;

(i) Prior to termination, Operator agrees to maintain operating inventories at
standards consistent with past practice and the Hotel pursuant to the Annual
Plan and existing repair and maintenance schedules;

(j) Owner, at its option, may install a shadow management team in the Hotel
during the ten (10) day period immediately preceding the termination date to
have daily access to the Hotel and its books and records; provided that such
team shall not (a) unreasonably interfere with the management and operations of
the Hotel, and (b) consist of more than ten (10) members. Owner shall use its
reasonable efforts to cause the entity that succeeds Operator to hire a
sufficient number of Hotel Employees to avoid a WARN Act violation;

 

34



--------------------------------------------------------------------------------

(k) Operator shall at all times fully co-operate with and explain all aspects of
the business and operation of the Hotel to Owner or any persons authorized by
Owner to allow Owner or such persons to successfully and efficiently conduct the
business after the expiration of the Term.

Section 16.08 Bookings Beyond Expiration of Term.

Operator shall diligently discharge all its obligations under this Agreement
during the whole of the Term, and in particular shall continue to advertise and
promote the Hotel and actively seek and accept bookings notwithstanding that
they are to occur after the expiration of the Term. Owner shall be responsible
on its own account for all costs, charges and commissions payable for bookings
made by Operator in the ordinary course of business of the Hotel which are for
dates after the expiration of the Term.

Section 16.09 Tax Law Change.

Lessee may terminate this Agreement upon 60 days’ notice to Operator if Lessee
ceases to be qualified as a real estate investment trust or if the United States
tax laws change to allow a hotel REIT to self-manage its properties. In such
event, Lessee shall pay Operator a termination fee equal to 50% of the
Operator’s Fee paid to Operator during a number of months prior to the notice of
termination equal to the lesser of 12 months or the number of months otherwise
remaining of the then Initial Term or Renewal Term.

Section 16.10 Termination Fees.

Except as provided in Sections 14.01 and 14.02, Operator shall not be entitled
to a termination fee or compensation in the event this agreement is terminated
for a Hotel or Hotels by Lessee.

ARTICLE 17

DEFAULT AND REMEDIES

Section 17.01. Events of Default- Remedies.

(a) The following shall constitute Events of Default:

(1) The failure of Operator to diligently and efficiently operate the Hotel in
accordance with the provisions of this Agreement;

(2) The failure of Operator to pay any amount to Lessee provided for herein for
a period of five (5) days after written notice by Lessee of failure to pay such
sum when payable;

(3) The failure of Lessee to pay any amount to Operator provided for herein for
a period of five (5) days after written notice by Operator of failure to pay
such sum when payable;

 

35



--------------------------------------------------------------------------------

(4) The filing of a voluntary petition in suspension of payments, bankruptcy or
insolvency by either Lessee or Operator or any entity which owns or controls
such party or if any such party otherwise voluntarily avails itself of any
federal or state laws for the relief of debtors or admits in writing its
inability to pay its debts as they become due;

(5) The consent to an involuntary petition in bankruptcy or the failure to
vacate within sixty (60) days from the date of entry thereof any order approving
an involuntary petition by or against either Lessee or Operator;

(6) The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Lessee or Operator
a bankrupt or insolvent or appointing a judicial receiver, trustee or liquidator
of all or a substantial part of such party’s assets, and such order, judgment or
decree shall continue unstayed and in effect for a period of one hundred twenty
(120) consecutive days;

(7) The failure of either Lessee or Operator to perform, keep or fulfill any of
the other covenants, undertakings, obligations or conditions set forth in this
Agreement, and the continuance of any such default for a period of thirty
(30) days after written notice of such failure;

(8) Default or termination of the franchise license for a Hotel as a result of
any action, or failure to act, on the part of Operator;

(9) Failure by Operator to pay, when due, the accounts payable for the Hotels
for which Lessee had previously reimbursed Operator.

(10) Hotel receives a “failure” or its equivalent in any quality inspection
report from any of the Franchisors, if such deficiencies are within Operator’s
reasonable control.

(11) Failure by Operator to execute any and all subordination agreements,
estoppel certificates and other documents requested by Lessee or Owner and/or
the Holder to further evidence the subordination of this Agreement and
Operator’s rights hereunder.

(b) Upon the occurrence of any Event of Default, the non-defaulting party shall
give to the defaulting party notice of its intention to terminate this Agreement
after the expiration of a period of ten (10) days from such date of notice and,
upon the expiration of such period, this Agreement shall terminate and expire
without penalty. If, however, with respect to the Events of Default referred to
in items (1), (4), (5), (6), (7), (9) (10) and (11) of subsection (a) above,
unless a specific right of termination is specified elsewhere in this Agreement
for the event in question, upon receipt of such notice, the defaulting party
shall promptly and with all due diligence cure the default or take and continue
action to cure such default within such ten (10) day period; provided, in the
case of an event described in Section 17.01(a)(10), and subject to Lessee’s
termination rights pursuant to Section 16.01, the Operator shall cure such
default by receipt of a favorable quality inspection report upon an inspection
by the Franchisor within six (6) months following the failed inspection. If such
default shall not be capable of being cured within such ten (10) day period,
then provided the defaulting party diligently pursues the cure of

 

36



--------------------------------------------------------------------------------

such default, such party shall have an additional five (5) days to cure any such
default unless otherwise extended by the non-defaulting party. The procedure set
forth in the preceding two sentences shall not be available for the curing of
any default under items (2), (3) or (8) of subsection (a) above. In the event
such default is not cured by the expiration of such period, the non-defaulting
period may terminate this Agreement effective upon expiration of such period
without penalty or payment of any fee.

Section 17.02. Rights Not Exclusive.

(a) The rights granted under this Article XVII shall not be in substitution for,
but shall be, except as otherwise provided in this Agreement, in addition to any
and all rights and remedies for breach of contract granted by applicable
provisions of law; provided, however, upon any termination of this Agreement by
Operator or Lessee as provided in this Agreement, Operator shall be entitled to
recover only such sums as are owing to Operator under this Agreement on the date
of any such termination and in no event will Operator have any claim or cause of
action for “future profits,” damages resulting from termination or otherwise
under this Agreement.

(b) No failure of Operator or Lessee to insist upon the strict performance of
any covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof, shall constitute a waiver of
any such breach or any subsequent breach of such covenant, agreement, term or
condition. No covenant, agreement, term or condition of this Agreement and no
breach thereof shall be waived, altered or modified except by written instrument
signed by both Lessee and Operator. No waiver of any breach shall affect or
alter this Agreement but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.

ARTICLE 18

NOTICES

Section 18.01. Notices.

(a) Any notice, statement or demand required to be given under this Agreement
shall be in writing and shall be delivered by certified or registered mail,
postage prepaid, return receipt requested, or by overnight delivery with proof
of delivery, or by facsimile with receipt of transmission, addressed to the
parties hereto at their respective addresses listed below:

(1) Notices to Lessee shall be addressed:

Condor Hospitality Trust, Inc.

1800 West Pasewalk Avenue, Suite 200

Norfolk, NE 68702-1448

Attention: J. William Blackham, CEO

Facsimile: (402) 371-4229

 

37



--------------------------------------------------------------------------------

(2) Notices to Operator shall be addressed:

Three Wall Capital

40 West 57th Street

29th Floor

New York, NY 10019

Attention: Alan J. Kanders

(b) All notices, statements, demands and requests shall be effective three
(3) days after being deposited in the United States mail or one day after being
sent by overnight delivery or by facsimile. However, the time period in which a
response to any such notice, statement, demand or request must be given shall
commence to run from date of receipt by the addressee thereof as shown on the
return receipt of the notice, statement, demand or request, but in all events
not later than the tenth (10th) day after it shall have been mailed as required
herein.

(c) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time and at any time
during the Operating Term to change their respective addresses for notices,
statements, demands and requests, provided such new address shall be within the
United States of America.

ARTICLE 19

ASSIGNMENT

Section 19.01. No Assignment by Operator.

Notwithstanding anything to the contrary set forth in this Agreement, without
the prior written consent of Lessee (which consent may be withheld in Lessee’s
sole and absolute discretion), Operator shall have no right to sell, transfer or
assign (or permit the sale, transfer or assignment of) any of its rights, duties
or obligations under this Agreement in any manner, either directly or
indirectly, voluntarily, or by operation of law.

Section 19.02. Assignment by Lessee.

Lessee may transfer or assign its rights and obligations under this Agreement
without the consent of Operator but shall deliver to Operator written notice of
such transfer or assignment not less than ten (10) days prior to the effective
date thereof; provided, however, in the event of the assignment of this
Agreement to a party that is not an Affiliate, Operator shall have the right to
terminate this Agreement within 15 days after receipt of written notice of such
assignment, which termination will be effective within 30 days of Lessee’s
receipt of such termination notice. Any transfer or assignment of this Agreement
by Lessee shall include an express assumption by the transferee or assignee of
Lessee’s obligations hereunder. Nothing herein shall be deemed to require Lessee
to assign or attempt to assign this Agreement to any third party, including any
buyer of a Hotel.

 

38



--------------------------------------------------------------------------------

ARTICLE 20

SUBORDINATION

Section 20.01. Subordination To Mortgage.

Operator hereby agrees that this Agreement, including, but not limited to
Operator’s Fee, shall in all respects be and is hereby expressly made
subordinate and inferior to the liens, security interest and/or any Mortgage and
to any promissory note and other indebtedness secured or to be secured thereby
and to all other instruments evidencing or securing or to evidence or secure
indebtedness, and all amendments, modifications, supplements, consolidations,
extensions and revisions of such note and other instruments and any other
indebtedness of Lessee or Owner, secured or unsecured. Operator shall execute
any and all subordination agreements, estoppel certificates and other documents
requested by Lessee or Owner and/or the Holder to further evidence the
subordination of this Agreement and Operator’s rights hereunder including
without limitation providing any purchaser of a Hotel at a foreclosure sale or
deed-in-lieu of foreclosure (including the lender) with the right to terminate
this Agreement; provided, however, Lessee shall use its commercially reasonable
efforts to obtain from the holder of any Mortgage a nondisturbance agreement, in
form reasonably acceptable to Operator providing that this Agreement shall
remain in full force and effect notwithstanding the fact that the Mortgage has
been foreclosed.

Section 20.02. Foreclosure.

Prior to termination of this Agreement by foreclosure under the Mortgage or by
acquisition of the property to be covered by the Mortgage by deed in lieu of
foreclosure, Operator shall have the right to enjoy all rights and privileges
conferred upon it pursuant to this Agreement, including, without limitation the
rights to the Operator’s Fee, and Operator shall incur no liability to the
Holder for acting pursuant to the terms of this Agreement; provided, however,
Operator shall be required to (and does hereby agree to) repay to the Holder any
Operator’s Fee paid to Operator under this Agreement from and after the date
which is thirty (30) days after the date of receipt by Operator of a notice of
default under the Mortgage, which default is not cured and results in the
acceleration of the indebtedness secured by the Mortgage and the ultimate
foreclosure of the liens and/or security interest under the Mortgage and/or
other acquisition of the property covered thereby by the Holder in lieu of
foreclosure. In the event of such foreclosure, Operator shall have the right to
terminate this Agreement on thirty (30) days’ written notice to Lessee.
Notwithstanding the foregoing, Operator may pursue, as an unsecured creditor, a
claim for all amounts due and owing to Operator under this Management Agreement
in accordance with the terms of this Section 20.02.

Section 20.03. Estoppel Certificates.

Lessee and Operator agree, at any time and from time to time, upon not less than
10 days prior written notice from the other party or any purchaser or lender, to
provide a statement in writing certifying that this Agreement is unmodified and
in full force and effect (or, if there have been modifications, that the same is
full and force and effect as modified and stating the modifications), and
stating whether or not to the best knowledge of the signer of such certificate,

 

39



--------------------------------------------------------------------------------

there exists any default in the performance of any obligation contained in this
Agreement, and if so, specifying each such default of which a signer may have
knowledge. Any statement delivered pursuant to this Section may be relied upon
by the other party and by the prospective lender or purchaser.

ARTICLE 21

MISCELLANEOUS

Section 21.01. Further Documentation and Reporting Compliance.

Lessee and Operator shall execute and deliver all appropriate supplemental
agreements and other instruments, and take any other action necessary to make
this Agreement fully and legally effective, binding, and enforceable in
accordance with the terms hereof as between them and as against third parties.
Operator acknowledges that Parent is a reporting company under the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”) and other federal laws,
including the Sarbanes-Oxley Act of 2002, and Operator shall reasonably
cooperate in providing Lessee information as necessary for Parent to prepare and
submit its reports under such laws in a timely fashion.

Section 21.02. Captions.

The titles to the several articles of this Agreement are inserted for
convenience only and are not intended to affect the meaning of any of the
provisions hereof.

Section 21.03. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of Lessee, its
successors and/or assigns, and subject to the provisions of Article XIX, shall
be binding upon and inure to the benefit of Operator, its permitted successors
and assigns.

Section 21.04. Competitive Market Area.

Operator hereby agrees, for the benefit of Lessee, its successors and assigns,
except for the hotels, if any, listed as Exhibit A-4, that Operator (and its
Affiliates) will not own, operate, lease, manage, or otherwise have an interest
in, directly or indirectly, any hotel within a three (3) mile radius of any
Hotel during the Operating Term unless expressly consented to in writing by
Lessee in advance, which consent may be withheld in Lessee’s sole and absolute
discretion.

Section 21.05. Assumption of Post Termination Obligations.

In the event of termination of this Agreement, Lessee shall be responsible for
assuming obligations under contracts entered into by Operator only to the extent
that any such contract shall have been entered into in accordance with
Section 4.05(a) and Lessee shall be responsible for the payment of obligations
incurred by Operator in the operation of the Hotel only to the extent that such
obligations shall have been incurred in accordance with the terms of this
Agreement, and Operator hereby agrees to indemnify and to hold Lessee harmless
from and against any liability in connection with any such contracts, agreements
or obligations not so

 

40



--------------------------------------------------------------------------------

approved in writing by Lessee. Lessee will indemnify and hold Operator harmless
from all costs, expenses, claims, damages and liabilities, including without
limitation, lawyers’ fees and disbursements, arising or resulting from Lessee’s
failure following the expiration or earlier termination (for whatever cause) of
this Agreement to provide all of the services contracted for in connection with
the business booked on commercially reasonable terms for the Hotels on or prior
to the date of such expiration or termination. The provisions of this Section
will survive any expiration or termination of this Agreement and will be binding
upon Lessee and its successors and assigns, including any successor or assign
that becomes the beneficial or legal owner of the Hotels after the effective
date of any such expiration or termination.

Section 21.06. Entire Agreement.

This Agreement, together with the Exhibits hereto, constitutes the entire
Agreement between the parties relating to the subject matter hereof, superseding
all prior agreements or undertakings, oral or written. This Agreement and the
Exhibits hereto shall be construed and interpreted without reference to any
canon or rule of law requiring interpretation against the party drafting or
causing the drafting of this Agreement or the portions in question, it being
agreed and understood that all parties have participated in the preparation of
this Agreement.

Section 21.07. Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the State of Georgia.

Section 21.08. No Political Contributions.

Any provision hereof to the contrary notwithstanding, no money or property of
the Hotel shall be paid or used or offered, nor shall Lessee or Operator
directly or indirectly pay or use or offer, consent or agree to pay or use or
offer any money or property of the Hotel, for or in aid of any political party,
committee or organization, or for or in aid of, any corporation, joint stock or
other association organized or maintained for political purposes, or for, or in
aid or, any candidate for political office or for nomination for such office, or
in connection with any election including referendum for constitutional
amendment, or for any political purpose whatever, or for lobbying in connection
with legislation or regulation thereunder, or for the reimbursement for
indemnification of any person for money or property so used.

Section 21.09. Eligible Independent Contractor.

(a) At the effective time of this Agreement, Operator shall qualify as an
“eligible independent contractor” as defined in Section 856(d)(9) of the
Internal Revenue Code of 1986, as amended (the “Code”). To that end:

 

  (i) during the Operating Term, Operator shall not permit wagering activities
to be conducted at or in connection with the Hotels;

 

  (ii) during the Operating Term, Operator shall not own, directly or indirectly
(within the meaning of Section 856(d)(5) of the Code), more than 35% of the
shares of Supertel Hospitality, Inc.;

 

41



--------------------------------------------------------------------------------

  (iii) during the Operating Term, no more than 35% of the total combined voting
power of Operator’s outstanding stock (or 35% of the total shares of all classes
of its outstanding stock) shall be owned, directly or indirectly, by one or more
persons owning 35% or more of the outstanding stock of Supertel Hospitality,
Inc.; and

 

  (iv) At the effective time, Operator shall be actively engaged in the trade or
business of operating “qualified lodging facilities” (defined below) for a
person who is not a “related person” within the meaning of Section 856(d)(9)(F)
of the Code with respect to the Parent or Lessee (“Unrelated Persons”). In order
to meet this requirement, Operator agrees that it (i) shall derive at least 10%
of both its revenue and profit from operating “qualified lodging facilities” for
Unrelated Persons and (ii) shall comply with any regulations or other
administrative guidance under Section 856(d)(9) of the Code with respect to the
amount of hotel management business with Unrelated Persons that is necessary to
qualify as an “eligible independent contractor” with the meaning of such Code
Section.

(b) A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the
Code and means a “lodging facility” (defined below), unless wagering activities
are conducted at or in connection with such facility by any person who is
engaged in the business of accepting wagers and who is legally authorized to
engage in such business at or in connection with such facility. A “lodging
facility” is a hotel, motel or other establishment more than one-half of the
dwelling units in which are used on a transient basis, and includes customary
amenities and facilities operated as part of, or associated with, the lodging
facility so long as such amenities and facilities are customary for other
properties of a comparable size and class owned by other owners unrelated to
Supertel Hospitality, Inc.

(c) Operator shall not sublet any Hotel or enter into any similar arrangement on
any basis such that the rental or other amounts to be paid by the sublessee
thereunder would be based, in whole or in part, on either (a) the net income or
profits derived by the business activities of the sublessee, or (b) any other
formula such that any portion of the rent would fail to qualify as “rents from
real property” within the meaning of Section 856(d) of the Internal Revenue
Code, or any similar or successor provision thereto.

Section 21.10. Time of the Essence.

Time is of the essence of this Agreement.

Section 21.11. Offsets.

Each party may offset amounts owed to another party hereunder against any
amounts owed to such party, except to the extent any such offset is prohibited
by the terms of the Lessee (or its Affiliates) credit agreements.

 

42



--------------------------------------------------------------------------------

Section 21.12. Attorney’s Fees.

If any party brings an action against another party to enforce any provision of
this Agreement, the prevailing party in such action shall be entitled to recover
its court costs, attorney’s fees and expenses in the judgment rendered through
such action.

Section 21.13. Final Accounting.

(a) In addition to the reports required by Section 9.02, within sixty (60) days
following the effective date of expiration or termination of this Agreement,
Operator shall prepare and submit to Lessee a final accounting of Hotel
operations through the effective date of such expiration or termination, which
accounting shall be in the form of the financial statements required hereunder.

(b) Upon the effective date of expiration or termination of this Agreement,
Operator shall deliver possession of the Hotel, and any cash, property and other
assets pertaining thereto, together with any and all keys or other access
devices, to Lessee.

(c) Upon the expiration or termination of this Agreement, Operator shall
reasonably cooperate with and assist Lessee as may be necessary for the transfer
of the operations and management of the Hotels to the successor operator and the
transfer any and all Hotel licenses and permits to Lessee or Lessee’s designee.

Section 21.14. Franchisor Communications.

During the Operating Term, Operator shall promptly deliver to Lessee copies of
any deficiency notices or similar notices received from a Franchisor and any
response thereto.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

LESSEE: SPRING STREET HOTEL OPCO LLC

By:

 

Spring Street Hotel OpCo II LLC,

its sole member

  By:  

TWC Spring OpCo LLC,

Its Administrative Member

    By:  

TWC Spring Street Hotel GP LLC,

Its Managing Member

  By:   /s/ Alan Kanders       Alan Kanders, Manager  

 

OPERATOR: BOAST HOTEL MANAGEMENT COMPANY LLC By:   /s/ Alan Kanders Name:   Alan
Kanders Title:   Authorized Signatory

 

44



--------------------------------------------------------------------------------

EXHIBIT A

HOTEL PROPERTIES AND OWNERS

 

Hotel

 

Owner

 

Location

Aloft Atlanta Downtown   Spring Street Hotel Property LLC   300 Spring Street,
Atlanta GA

 

45



--------------------------------------------------------------------------------

EXHIBIT A-1

Competitive Set

 

STR#   Name    City, State    Zip    Phone    Rooms    Open Date 6998  
aloft Hotel Atlanta Downtown    Atlanta, GA    30308-3007    (404) 523-1144   
254    198209 19131  

Holiday Inn Atlanta Downtown

Centennial Park

   Atlanta, GA    30303-1713    (404) 524-5555    260    198506 57271  

Hilton Garden Inn

Atlanta Downtown

   Atlanta, GA    30313-1809    (404) 577-2001    242    200803 61408  
Courtyard Atlanta Downtown    Atlanta, GA    30303-1054    (404) 222-2416    150
   201101               906   

 

46



--------------------------------------------------------------------------------

EXHIBIT A-2

Accounting Software and Payroll Processes

Accounting Software — 3 AccKnowledge®

Payroll System — M3 RightTime®

Payroll System — SimpleHR

Payroll System — ADP

 

47



--------------------------------------------------------------------------------

EXHIBIT A-4

List of Operator’s Hotels Within 3 Mile Radius

 

  •   None

 

48



--------------------------------------------------------------------------------

EXHIBIT B

Franchise Agreements

 

Hotel   Location   Franchisor Aloft Atlanta Downtown   300 Spring Street,
Atlanta, GA   The Sheraton LLC

 

49